Exhibit 10.25
 
LEASE BY AND BETWEEN
REGENERX BIOPHARMACEUTICALS, INC.
AND
THE REALTY ASSOCIATES FUND V, L.P.
of
15245 Shady Grove Road
Rockville, Maryland 20850
DATED
December 10, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
1. Basic Lease Provisions
    1  
 
       
2. Premises
    3  
2.1. Lease of Premises and Definition of Project
    3  
2.2. Calculation of Size of Building and Premises
    3  
2.3. Common Areas-Defined
    3  
 
       
3. Term
    3  
3.1. Term and Commencement Date
    3  
3.2. Delay in Possession
    3  
3.3. Delays Caused by Tenant
    3  
3.4. Tender of Possession
    3  
3.5. Early Possession
    3  
 
       
4. Rent
    4  
4.1. Base Rent
    4  
4.2. Operating Expense Increases
    4  
 
       
5. Security Deposit
    5  
 
       
6. Use
    6  
6.1. Use
    6  
6.2. Compliance with Law
    6  
6.3. Condition of Premises
    6  
 
       
7. Maintenance, Repairs and Alterations
    6  
7.1. Landlord’s Obligations
    6  
7.2. Tenant’s Obligations
    6  
7.3. Alterations and Additions
    7  
7.4. Failure of Tenant to Remove Property
    7  
 
       
8. Insurance
    8  
8.1. Insurance-Tenant
    8  
8.2. Insurance-Landlord
    8  
8.3. Insurance Policies
    8  
8.4. Waiver of Subrogation
    8  
8.5. Coverage
    8  
 
       
9. Damage or Destruction
    9  
9.1. Effect of Damage or Destruction
    9  
9.2. Definition of Material Damage
    9  
9.3. Abatement of Rent
    9  
9.4. Tenant’s Acts
    9  
9.5. Tenant’s Property
    9  
9.6. Waiver
    9  
 
       
10. Real and Personal Property Taxes
    9  
10.1. Payment of Taxes
    9  
10.2. Definition of “Real Property Tax”
    9  
10.3. Personal Property Taxes
    9  
10.4. Reassessments
    9  
 
       
11. Utilities
    10  
11.1. Services Provided by Landlord
    10  
11.2. Intrabuilding Network Cabling
    10  
11.3. Occupant Density
    10  
11.4. Hours of Service
    10  
11.5. Excess Usage by Tenant
    10  
11.6. Interruptions
    10  
 
       
12. Assignment and Subletting
    10  
12.1. Landlord’s Consent Required
    10  
12.2. Leveraged Buy-Out
    11  
12.3. Standard For Approval
    11  
12.4. Additional Terms and Conditions
    11  
12.5. Additional Terms and Conditions Applicable to Subletting
    12  
12.6. Transfer Premium from Assignment or Subletting
    12  
12.7. Landlord’s Option to Recapture Space
    12  
12.8. Landlord’s Expenses
    12  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              PAGE  
 
       
13. Default; Remedies
    13  
13.1. Default by Tenant
    13  
13.2. Remedies
    13  
13.3. Default by Landlord
    14  
13.4. Late Charges
    14  
13.5. Interest on Past-due Obligations
    14  
13.6. Payment of Rent and Security Deposit After Default
    14  
 
       
14. Landlord’s Right to Cure Default; Payments by Tenant
    14  
 
       
15. Condemnation
    14  
 
       
16. Vehicle Parking
    15  
16.1. Use of Parking Facilities
    15  
16.2. Parking Charges
    15  
 
       
17. Broker’s Fee
    15  
 
       
18. Estoppel Certificate
    15  
18.1. Delivery of Certificate
    15  
18.2. Failure to Deliver Certificate
    15  
 
       
19. Landlord’s Liability
    15  
 
     
20. Indemnity
    15  
 
       
21. Exemption of Landlord from Liability
    16  
 
       
22. Hazardous Material
    16  
22.1. Definition and Consent
    16  
22.2. Duty to Inform Landlord
    16  
22.3. Inspection; Compliance
    16  
 
       
23. Medical Waste
    17  
23.1. Disposal of Medical Waste
    17  
23.2. Duty to Inform Landlord
    17  
23.3. Inspection; Compliance
    17  
 
       
24. Tenant Improvements
    17  
 
       
25. Subordination
    17  
25.1. Effect of Subordination
    17  
25.2. Execution of Documents
    17  
 
       
26. Options
    17  
26.1. Definition
    17  
26.2. Options Personal
    17  
26.3. Multiple Options
    17  
26.4. Effect of Default on Options
    18  
26.5. Limitations on Options
    18  
26.6. Notice of Exercise of Option
    18  
 
       
27. Landlord Reservations
    18  
 
       
28. Changes to Project
    18  
 
       
29. Substitution of Other Premises
    18  
 
       
30. Holding Over
    18  
 
       
31. Landlord’s Access
    18  
31.1. Access
    18  
31.2. Keys
    19  
 
       
32. Security Measures
    19  
 
       
33. Easements
    19  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              PAGE  
 
       
34. Transportation Management
    19  
 
       
35. Severability
    19  
 
       
36. Time of Essence
    19  
 
       
37. Definition of Additional Rent
    19  
 
       
38. Incorporation of Prior Agreements
    19  
 
       
39. Amendments
    19  
 
       
40. Notices
    19  
 
       
41. Waivers
    19  
 
       
42. Covenants
    19  
 
       
43. Binding Effect; Choice of Law
    20  
 
       
44. Attorneys’ Fees
    20  
 
       
45. Auctions
    20  
 
       
46. Signs
    20  
 
       
47. Merger
    20  
 
       
48. Quiet Possession
    20  
 
       
49. Authority
    20  
 
       
50. Conflict
    20  
 
       
51. Multiple Parties
    20  
 
       
52. Interpretation
    20  
 
       
53. Prohibition Against Recording
    20  
 
       
54. Relationship of Parties
    20  
 
       
55. Rules and Regulations
    20  
 
       
56. Right to Lease
    20  
 
       
57. Security Interest
    20  
 
       
58. Security for Performance of Tenant’s Obligations
    21  
 
       
59. Financial Statements
    21  
 
       
60. Attachments
    21  
 
       
61. Confidentiality
    21  
 
       
62. OFAC Certification
    21  
 
       
63. WAIVER OF JURY TRIAL
    21  
 
       
ADDENDUM
  Add-1  
 
       
EXHIBIT A
    A-1  
 
       
EXHIBIT B
    B-1  
 
       
EXHIBIT C
    C-1  

 

iii



--------------------------------------------------------------------------------



 



15245 SHADY GROVE ROAD
ROCKVILLE, MARYLAND
STANDARD OFFICE LEASE
1. Basic Lease Provisions.

  1.1.  
Parties: This Lease, dated for reference purposes only December 10, 2009, is
made by and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited
partnership, (“Landlord”) and REGENERX BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).
    1.2.  
Premises: Suite Number 470, as shown on Exhibit “A” attached hereto (the
“Premises”).
    1.3.  
Rentable Area of Premises: 3,451 square feet.
    1.4.  
Building Address: 15245 Shady Grove Road, Rockville, Maryland 20850.
    1.5.  
Use: General office use, subject to the requirements and limitations contained
in Section 6.
    1.6.  
Term: Three (3) years.
    1.7.  
Commencement Date: February 1, 2010, subject to adjustment in accordance with
Section 3 below.
    1.8.  
The Base Rent shall be adjusted annually on each anniversary of the Commencement
Date (unless the Commencement Date is other than the first day of a month, in
which event the Base Rent shall be adjusted annually commencing on the first
anniversary of the first day of the calendar month following the Commencement
Date) during the Term of the Lease as follows

                  Lease Period   Annual Base Rent     Monthly Base Rent   (in
full calendar months of the Term)   (annualized amount)            
01 — 12
  $ 69,020.04     $ 5,751.67  
13 — 24
  $ 95,765.28     $ 7,980.44  
25 — 36
  $ 98,638.20     $ 8,219.85  

  1.9.  
Base Rent Paid Upon Execution: $5,751.67 for the first month of the Term for
which Rent is due.
    1.10.  
Security Deposit: $17,255.01 (See Addendum Paragraph 1)
    1.11.  
Tenant’s Share: 1.89%.
    1.12.  
Base Year: The calendar year 2010.
    1.13.  
Number of Parking Spaces: Reserved: N/A Unreserved: 11.
    1.14.  
Parking Rates Per Space: Reserved: $N/A Unreserved: $0.00
    1.15.  
Real Estate Broker:

         
 
  Landlord:   McShea & Company, Inc.
 
       
 
  Tenant:   Kent Commercial, Inc.

  1.16.  
Attachments to Lease: Addendum; Exhibit A — “Premises”, Exhibit B —
“Verification Letter”, Exhibit C — “Rules and Regulations”
    1.17.  
Address for Notices:

         
 
  Landlord:   The Realty Associates Fund V, L.P.
 
      c/o McShea & Company, Inc.
 
      100 Lakeforest Boulevard
 
      Suite 500
 
      Gaithersburg, Maryland 20877
 
      Attention: Laurie Craft
 
       
 
  With Copy To:   TA Associates Realty
 
      28 State Street
 
      Boston, Massachusetts 02109
 
      Attention: Asset Manager-Maryland
 
       
 
  Tenant:   RegeneRx Biopharmaceuticals, Inc.
 
  Prior to   3 Bethesda Metro, Suite 630
 
  Occupancy:   Bethesda, Maryland 20814
 
      Attention: Neil Lyons
 
       
 
  After Occupancy:   RegeneRx Biopharmaceuticals, Inc.
 
      15245 Shady Grove Road, Suite 470
 
      Rockville, Maryland 20850
 
      Attention: Neil Lyons

 

1



--------------------------------------------------------------------------------



 



  1.18.  
Rent Payment Address:

Realty Associates Fund V, LP
c/o McShea Management, Inc.
Box 223342
Pittsburgh, PA 15251-2342
    1.19.  
Agent for Service of Process: The name and address of Tenant’s registered agent
for service of process is:

Cooley Godward Kronish LLP
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Michelle G. Schulman, Esq.

  1.20.  
Interpretation. The Basic Lease Provisions shall be interpreted in conjunction
with all of the other terms and conditions of this Lease. Other terms and
conditions of this Lease modify and expand on the Basic Lease Provisions. If
there is a conflict between the Basic Lease Provisions and the other terms and
conditions of this Lease, the other terms and conditions shall control.

 

2



--------------------------------------------------------------------------------



 



2. Premises.
2.1. Lease of Premises and Definition of Project. The “Premises” shall mean the
area shown on Exhibit “A” to this Lease. Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, upon all of the conditions set forth herein
the Premises, together with certain rights to the Common Areas (as defined in
Section 2.3 below) as hereinafter specified. The Premises shall not include an
easement for light, air or view. The building of which the Premises is a part
(the “Building”), the Common Areas, the land upon which the same are located,
along with all other buildings and improvements thereon or thereunder, including
all parking facilities, are herein collectively referred to as the “Project.”
2.2. Calculation of Size of Building and Premises. The number of rentable square
feet in the Premises has been calculated in accordance with the Standard Method
for measuring Floor Area in Office Buildings, ANSI Z65.1-1996, as promulgated by
the Building Owners and Managers Association (“BOMA”) International. Should the
rentable square feet in the Premises change in accordance with BOMA standards
after this Lease has been executed by Landlord and Tenant, the Base Rent and any
advance rent shall be adjusted by multiplying the actual number of rentable
square feet in the Premises by the per square foot rental obtained by dividing
the Base Rent initially set forth in Section 1.8 by the number of rentable
square feet initially set forth in Section 1.3. If the number of rentable square
feet in the Premises is changed, Tenant’s Share shall be adjusted as provided in
Section 4.2(a).
2.3. Common Areas-Defined. The term “Common Areas” is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Project that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks. Landlord may also designate other land and improvements outside the
boundaries of the Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Project.
3. Term.
3.1. Term and Commencement Date. The Term and Commencement Date of this Lease
are as specified in Sections 1.6 and 1.7. The Commencement Date set forth in
Section 1.7 is an estimated Commencement Date. Subject to the limitations
contained in Section 3.3 below, the actual Commencement Date shall be the date
possession of the Premises is tendered to Tenant in accordance with Section 3.4
below; provided, however, that if the Commencement Date is other than the first
day of a month, then the Term of this Lease shall be computed from the first day
of the calendar month following the Commencement Date. When the actual
Commencement Date is established by Landlord, Tenant shall, within five (5) days
after Landlord’s request, complete and execute the letter attached hereto as
Exhibit “B” and deliver it to Landlord. Tenant’s failure to execute the letter
attached hereto as Exhibit “B” within said five (5) day period shall be a
material default hereunder and shall constitute Tenant’s acknowledgement of the
truth of the facts contained in the letter delivered by Landlord to Tenant.
3.2. Delay in Possession. Notwithstanding the estimated Commencement Date
specified in Section 1.7, if for any reason Landlord cannot deliver possession
of the Premises to Tenant on said date, Landlord shall not be subject to any
liability therefor, nor shall such failure affect the validity of this Lease or
the obligations of Tenant hereunder; provided, however, in such a case, Tenant
shall not be obligated to pay rent or perform any other obligation of Tenant
under this Lease, except as may be otherwise provided in this Lease, until
possession of the Premises is tendered to Tenant, as defined in Section 3.4. If
Landlord shall not have tendered possession of the Premises to Tenant within
sixty (60) days following the estimated Commencement Date specified in
Section 1.7, as the same may be adjusted in accordance with Section 3.3 or in
accordance with the terms of any work letter agreement entered into by Landlord
and Tenant, Tenant may, at Tenant’s option, by notice in writing to Landlord
within ten (10) days after the expiration of the sixty (60) day period,
terminate this Lease. If Tenant terminates this Lease as provided in the
preceding sentence, the parties shall be discharged from all obligations
hereunder, except that Landlord shall return any money previously deposited with
Landlord by Tenant. If Landlord is unable to deliver possession of the Premises
to Tenant on the Commencement Date due to a “Force Majeure Event,” the
Commencement Date shall be extended by the period of the delay caused by the
Force Majeure Event. A Force Majeure Event shall mean fire, earthquake, weather
delays or other acts of God, strikes, boycotts, war, riot, insurrection,
embargoes, shortages of equipment, labor or materials, delays in issuance of
governmental permits or approvals, or any other cause beyond the reasonable
control of Landlord.
3.3. Delays Caused by Tenant. There shall be no abatement of rent, and the sixty
(60) day period specified in Section 3.2 shall be deemed extended, to the extent
of any delays caused by acts or omissions of Tenant, Tenant’s agents, employees
and contractors, or for Tenant delays as defined in the work letter agreement
attached to this Lease, if any (hereinafter “Tenant Delays”). Tenant shall pay
to Landlord an amount equal to one thirtieth (1/30th) of the Base Rent due for
the first full calendar month of the Term for each day of Tenant Delay. For
purposes of the foregoing calculation, the Base Rent payable for the first full
calendar month of the Term shall not be reduced by any abated rent,
conditionally waived rent, free rent or similar rental concessions, if any.
Landlord and Tenant agree that the foregoing payment constitutes a fair and
reasonable estimate of the damages Landlord will incur as the result of a Tenant
Delay. Within thirty (30) days after Landlord tenders possession of the Premises
to Tenant, Landlord shall notify Tenant of Landlord’s reasonable estimate of the
date Landlord could have delivered possession of the Premises to Tenant but for
the Tenant Delays. After delivery of said notice, Tenant shall immediately pay
to Landlord the amount described above for the period of Tenant Delay.
3.4. Tender of Possession. Possession of the Premises shall be deemed tendered
to Tenant when Landlord’s architect or agent has determined that (a) the
improvements to be provided by Landlord pursuant to a work letter agreement, if
any, are substantially completed and, if necessary have been approved by the
appropriate governmental entity, and a temporary or permanent certificate of
occupancy has been issued, (b) the Project utilities are ready for use in the
Premises, (c) Tenant has reasonable access to the Premises, and (d) three
(3) days shall have expired following advance written notice to Tenant of the
occurrence of the matters described in (a), (b) and (c) above of this
Section 3.4. If improvements to the Premises are constructed by Landlord, the
improvements shall be deemed “substantially” completed when the improvements
have been completed except for minor items or defects which can be completed or
remedied after Tenant occupies the Premises without causing substantial
interference with Tenant’s use of the Premises.
3.5. Early Possession. If Tenant occupies the Premises prior to the Commencement
Date, such occupancy shall be subject to all provisions of this Lease, such
occupancy shall not change the termination date, and Tenant shall pay Base Rent
and all other charges provided for in this Lease during the period of such
occupancy. Provided that Tenant does not interfere with or delay the completion
by Landlord or its agents or contractors of the construction of any tenant
improvements, Tenant shall have the right to enter the Premises up to fourteen
(14) days prior to the anticipated Commencement Date for the purpose of
installing furniture, trade fixtures, equipment, and similar items. Tenant shall
be liable for any damages or delays caused by Tenant’s activities at the
Premises. Provided that Tenant has not begun operating its business from the
Premises, and subject to all of the terms and conditions of the Lease, the
foregoing activity shall not constitute the delivery of possession of the
Premises to Tenant and the Term of the Lease shall not commence as a result of
said activities. Prior to entering the Premises, Tenant shall obtain all
insurance it is required to obtain by the Lease and shall provide certificates
of said insurance to Landlord. Tenant shall coordinate such entry with
Landlord’s building manager, and such entry shall be made in compliance with all
terms and conditions of this Lease and the Rules and Regulations attached
hereto.

 

3



--------------------------------------------------------------------------------



 



4. Rent.
4.1. Base Rent. Tenant shall pay to Landlord the Base Rent for the Premises set
forth in Section 1.8, without offset or deduction on the first day of each
calendar month during the Term of this Lease. At the time Tenant executes this
Lease it shall pay to Landlord the advance Base Rent described in Section 1.9.
Base Rent for any period during the Term hereof which is for less than one month
shall be prorated based upon the actual number of days of the calendar month
involved. Base Rent and all other amounts payable to Landlord hereunder shall be
payable to Landlord in lawful money of the United States and Tenant shall be
responsible for delivering said amounts to Landlord at the address stated herein
or to such other persons or to such other places as Landlord may designate in
writing.
4.2. Operating Expense Increases. Commencing on the first anniversary of the
Commencement Date and continuing thereafter, Tenant shall pay to Landlord during
the Term hereof, in addition to the Base Rent, Tenant’s Share of the amount by
which all Operating Expenses for each Comparison Year (as defined in
Section 4.2(b) below) exceeds the amount of all Operating Expenses (as defined
in Section 4.2(c) below) for the Base Year. If less than 95% of the rentable
square feet in the Project is occupied by tenants or Landlord is not supplying
services to 95% of the rentable square feet of the Project at any time during
any calendar year (including the Base Year), Operating Expenses for such
calendar year shall be an amount equal to the Operating Expenses which would
normally be expected to be incurred had 95% of the Project’s rentable square
feet been occupied and had Landlord been supplying services to 95% of the
Project’s rentable square feet throughout such calendar year (hereinafter the
“Grossed Up Operating Expenses”). Subject to Tenant’s right to audit as provided
in Section 4.2(h) below, Landlord’s good faith estimate of Grossed Up Operating
Expenses shall not be subject to challenge or recalculation by Tenant. Tenant’s
Share of Operating Expense increases shall be determined in accordance with the
following provisions:
(a) “Tenant’s Share” is defined as the percentage set forth in Section 1.11,
which percentage has been determined by dividing the number of rentable square
feet in the Premises by the total number of rentable square feet in the Project
and multiplying the resulting quotient by one hundred (100). In the event that
the number of rentable square feet in the Project or the Premises changes,
Tenant’s Share shall be adjusted in the year the change occurs, and Tenant’s
Share for such year shall be determined on the basis of the days during such
year that each Tenant’s Share was in effect.
(b) “Comparison Year” is defined as each calendar year during the Term of this
Lease after the Base Year. Tenant’s Share of the Operating Expense increases for
the last Comparison Year of the Term of this Lease shall be prorated according
to that portion of such Comparison Year as to which Tenant is responsible for a
share of such increase.
(c) “Operating Expenses” shall include all costs, expenses and fees incurred by
Landlord in connection with or attributable to the Project, including but not
limited to, the following items: (i) all costs, expenses and fees associated
with or attributable to the ownership, management, operation, repair,
maintenance, improvement, alteration and replacement of the Project, or any part
thereof, including but not limited to, the following: (A) all surfaces,
coverings, decorative items, carpets, drapes, window coverings, parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, stairways, walls,
structural elements, landscaped areas, parking lot striping and bumpers,
irrigation systems, lighting facilities, building exteriors and roofs, fences
and gates; (B) all heating, ventilating and air conditioning equipment (“HVAC”)
(including, but not limited to, the cost of replacing or retrofitting HVAC
equipment to comply with laws regulating or prohibiting the use or release of
chlorofluorocarbons or hydrochlorofluorocarbons), plumbing, mechanical,
electrical systems, life safety systems and equipment, telecommunication
equipment, elevators, escalators, tenant directories, fire detection systems
including sprinkler system maintenance and repair; (ii) the cost of trash
disposal, janitorial services and security services and systems; (iii) the cost
of all insurance purchased by Landlord and enumerated in Section 8 of this
Lease, including any deductibles; (iv) the cost of water, sewer, gas,
electricity, and other utilities available at the Project and paid by Landlord;
(v) the cost of labor, salaries and applicable fringe benefits incurred by
Landlord; (vi) the cost of materials, supplies and tools used in managing,
maintaining and/or cleaning the Project; (vii) the cost of accounting fees,
management fees (not to exceed four percent (4%) of gross annual revenues),
legal fees and consulting fees attributable to the ownership, operation,
management, maintenance and repair of the Project plus the cost of any space
occupied by the property manager and leasing agent (if Landlord is the property
manager, Landlord shall be entitled to receive a fair market management fee);
(viii) the cost of operating, replacing, modifying and/or adding improvements or
equipment mandated by any law, statute, regulation or directive of any
governmental agency and any repairs or removals necessitated thereby (including,
but not limited to, the cost of complying with the Americans With Disabilities
Act and regulations of the Occupational Safety and Health Administration); (ix)
payments made by Landlord under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the payment or
sharing of costs among property owners; (x) any business property taxes or
personal property taxes imposed upon the fixtures, machinery, equipment,
furniture and personal property used in connection with the operation of the
Project; (xi) the cost of all business licenses, including Business Professional
and Occupational License Taxes and Business Improvements Districts Taxes, any
gross receipt taxes based on rental income or other payments received by
Landlord, commercial rental taxes or any similar taxes or fees;
(xii) transportation taxes, fees or assessments, including but not limited to,
mass transportation fees, metrorail fees, trip fees, regional and transportation
district fees; (xiii) all costs and expenses associated with or related to the
implementation by Landlord of any transportation demand management program or
similar program; (xiv) fees assessed by any air quality management district or
other governmental or quasi-governmental entity regulating pollution; (xv) the
cost of installing intra-building network cabling (“INC”) and maintaining,
repairing, securing and replacing existing INC but only if such INC is for the
use of all of the tenants of the Building; and (xvi) the cost of any other
service provided by Landlord or any cost that is elsewhere stated in this Lease
to be an “Operating Expense”. Real Property Taxes (as defined in Section 10
hereof) shall be paid in accordance with Section 10 below and shall not be
included in Operating Expenses. Landlord shall have the right but not the
obligation, from time to time, to equitably allocate some or all of the
Operating Expenses among different tenants of the Project or among the different
buildings which comprise the Project (the “Cost Pools”). Such Cost Pools may
include, but shall not be limited to, the office space tenants of the Project
and the retail space tenants of the Project.
(d) Notwithstanding anything to the contrary in subsection (c) above, Operating
Expenses shall not include: (i) any expenses paid by any tenant directly to
third parties, or as to which Landlord is otherwise reimbursed by any third
party or by insurance proceeds; (ii) costs associated with leasing space in the
Building, including, without limitation, advertising and marketing, commissions
or any amounts paid for or on behalf of Tenant such as space planning, moving
costs, rental and other tenant concessions; (iii) costs of electricity outside
normal business hours sold to tenants of the Building by Landlord or any other
special service or benefit to the tenants or service or benefit in excess of
that furnished to Tenant whether or not Landlord receives reimbursement from
such tenants as an additional charge; (iv) any amounts which would otherwise be
included in Operating Expenses paid to any person, firm or corporation related
or otherwise affiliated with Landlord or any general partner, officer or
director of Landlord or any of its general partners, to the extent same exceeds
arms-length competitive prices paid in the Washington, D.C. metropolitan area
for the services or goods provided (i.e., that portion of the costs and expenses
for such services that exceed the competitive rate shall not be included in
Operating Expenses); (v) costs of renovating or otherwise improving space for
new tenants or in renovating space vacated by any tenant; (vi) Landlord’s
general corporate overhead and general and administrative expenses except as it
relates specifically to the actual management of the Project; (vii) any
depreciation, interest and principal payments due under any security interest
encumbering the Project; (viii) legal expenses incurred in connection with
leasing space in the Project or disputes with tenants, other occupants or
prospective tenants, lenders, ground lessors, employees or agents of Landlord;
(ix) costs incurred by Landlord for capital improvements, except for the cost
incurred for such capital improvements made: (a) to conform with laws (which are
amended, become effective, or are interpreted or enforced differently after the
date of this Lease; provided, however, all capital expenditures made in order to
conform or comply with ADA shall, except as otherwise expressly provided in
Section 6.2, be included in Operating Expenses); or (b) for the primary purpose
of promoting safety or reducing or controlling increases in Operating Expenses,
such as lighting retrofit and installation of energy management systems;
(x) salaries, wages and benefits of any employee above the

 

4



--------------------------------------------------------------------------------



 



level of senior property manager; or any salary, wages, or other compensation or
benefits for off-site employees applicable to the time spent working at other
buildings, other than the Building manager (provided that with respect to each
employee that services the Building and other buildings, a pro rata portion of
such employee’s salary shall be included in Operating Expenses); (xi) ground
rent; (xii) costs incurred to correct violations by Landlord of any law, rule,
order or regulation which was in effect as of the Commencement Date or otherwise
applicable to the Project as of such date; (xiii) costs relating to maintaining
Landlord’s existence, either as a corporation, partnership, trust or other
entity, such as trustee’s fees, annual fees, partnership organization or
administration expenses, deed recordation expenses, legal and accounting fees
(other than with respect to Building operations); (xiv) depreciation and
amortization of the Building or any equipment, machinery, fixtures or
improvements therein except for amortization of capital improvements
specifically permitted in the Lease; (xv) costs incurred in connection with the
sale, selling or change of ownership of the Building, including brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, transfer taxes and interest charges; (xvi) fines, penalties or
interest for failure to make any tax payment in a timely fashion;
(xvii) increased insurance premium caused solely by Landlord’s or any other
tenant’s hazardous acts (and only to the extent of the increase); and
(xviii) costs of repairs, restoration, replacements or other work occasioned by
fire, windstorm or other casualty to the extent Landlord receives compensation
therefore through proceeds of insurance or condemnation awards.
(e) If the cost incurred in making an improvement or replacing any equipment is
not fully deductible as an expense in the year incurred in accordance with
generally accepted accounting principles, the cost shall be amortized over the
useful life of the improvement or equipment, as reasonably determined by
Landlord, together with an interest factor on the unamortized cost of such item
equal to the lesser of (i) ten percent (10%) per annum, or (ii) the maximum rate
of interest permitted by applicable law.
(f) Tenant’s Share of Operating Expense increases shall be payable by Tenant
within thirty (30) days after a reasonably detailed statement of actual expenses
is presented to Tenant by Landlord. At Landlord’s option, however, Landlord may,
from time to time, estimate what Tenant’s Share of Operating Expense increases
will be, and the same shall be payable by Tenant monthly during each Comparison
Year of the Term of the Lease, on the same day as the Base Rent is due
hereunder. In the event that Tenant pays Landlord’s estimate of Tenant’s Share
of Operating Expense increases, Landlord shall use its best efforts to deliver
to Tenant within one hundred eighty (180) days after the expiration of each
Comparison Year a reasonably detailed statement (the “Statement”) showing
Tenant’s Share of the actual Operating Expense increases incurred during such
year. Landlord’s failure to deliver the Statement to Tenant within said period
shall not constitute Landlord’s waiver of its right to collect said amounts or
otherwise prejudice Landlord’s rights hereunder. If Tenant’s payments under this
Section 4.2(f) during said Comparison Year exceed Tenant’s Share as indicated on
the Statement, Tenant shall be entitled to credit the amount of such overpayment
against Tenant’s Share of Operating Expense increases or Base Rent next falling
due until the overpayment has been fully recovered. If Tenant’s payments under
this Section 4.2(f) during said Comparison Year were less than Tenant’s Share as
indicated on the Statement, Tenant shall pay to Landlord the amount of the
deficiency within thirty (30) days after delivery by Landlord to Tenant of the
Statement. Landlord and Tenant shall forthwith adjust between them by cash
payment any balance determined to exist with respect to that portion of the last
Comparison Year for which Tenant is responsible for Operating Expense increases,
notwithstanding that the Term of the Lease may have terminated before the end of
such Comparison Year; and this provision shall survive the expiration or earlier
termination of the Lease.
(g) The computation of Tenant’s Share of Operating Expense increases is intended
to provide a formula for the sharing of costs by Landlord and Tenant and will
not necessarily result in the reimbursement to Landlord of the exact costs it
has incurred.
(h) If Tenant disputes the amount set forth in the Statement, Tenant shall have
the right, at Tenant’s sole expense, not later than one hundred twenty
(120) days following receipt of such Statement, to cause Landlord’s books and
records in respect to the calendar year which is the subject of the Statement to
be audited by a certified public accountant mutually acceptable to Landlord and
Tenant. The audit shall take place at the offices of Landlord where its books
and records are located at a mutually convenient time during Landlord’s regular
business hours. Before conducting any audit, Tenant must pay the full amount of
Operating Expenses billed. Tenant shall have no right to conduct an audit or to
give Landlord notice that it desires to conduct an audit at any time Tenant is
in default under the Lease. The accountant conducting the audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises. Tenant’s right to
commission an audit with respect to any calendar year shall expire than one
hundred twenty (120) days after Tenant’s receipt of the Statement for such
calendar year, and such Statement shall be final and binding upon Tenant and
shall, as between the parties, be conclusively deemed correct, at the end of
such than one hundred twenty (120) day period, unless prior thereto Tenant shall
have given Landlord written notice of its intention to audit Operating Expenses
for the calendar year which is the subject of the Statement. If Tenant gives
Landlord notice of its intention to audit Operating Expenses, it must commence
such audit within sixty (60) days after such notice is delivered to Landlord,
and the audit must be completed within one hundred twenty (120) days after such
notice is delivered to Landlord. If Tenant does not commence and complete the
audit within such periods, the Statement which Tenant elected to audit shall be
deemed final and binding upon Tenant and shall, as between the parties, be
conclusively deemed correct. If the parties agree to the results of such audit,
Tenant’s Share of Operating Expenses shall be appropriately adjusted based upon
the results of such audit, and the results of such audit shall be final and
binding upon Landlord and Tenant. If the parties do not agree upon the inclusion
or amount of any Operating Expense charged by Landlord, the sole remedy of
Tenant shall be to conduct an audit within the time specified in this Lease and,
if still in disagreement with Landlord, to submit the matter to arbitration
within thirty (30) days after completion of the audit to request an adjustment
to any disputed Operating Expense item. In no event will this Lease be
terminable nor shall Landlord be liable for damages based upon any disagreement
regarding an adjustment of Operating Expenses. Tenant agrees that the results of
any Operating Expenses audit shall be kept strictly confidential by Tenant and
shall not be disclosed to any other person or entity. Any audit conducted
pursuant to this Section 4.2(h) shall be conducted at Tenant’s sole cost and
expense, unless such audit determines that an error has been made in Landlord’s
determination and calculation of Operating Expenses which results in an
adjustment to the amounts determined and calculated by Landlord in the amount of
seven percent (7%) or more, in which case Landlord shall pay for the
commercially reasonable fees and expenses of Tenant’s accounting firm or third
party representative (provided such fees shall not exceed the total amount of
Landlord’s refund to Tenant in connection with any adjustment made pursuant to
this Section 4.2(h)), but if such adjustment is less than seven percent (7%),
Tenant shall pay for such fees and expenses. Tenant shall have a one-time right
to audit the Base Year Operating Expenses provided such right shall expire on
the first day of the twenty-fifth (25th) full calendar month of the Term of this
Lease if Tenant has not given Landlord written notice of its intent to audit
such Base Year Operating Expenses prior to such date. In the event Tenant timely
provides notice to Landlord of its intent to audit Base Year Operating Expenses,
such audit shall otherwise be subject to the time periods set forth herein
pertaining to Tenant’s audit rights hereunder.
5. Security Deposit. Tenant shall deliver to Landlord at the time it executes
this Lease the Security Deposit set forth in Section 1.10 as security for
Tenant’s faithful performance of Tenant’s obligations hereunder. If Tenant fails
to pay Base Rent or other charges due hereunder, or otherwise defaults with
respect to any provision of this Lease, Landlord may use all or any portion of
said deposit for the payment of any Base Rent or other charge due hereunder, to
pay any other sum to which Landlord may become obligated by reason of Tenant’s
default, or to compensate Landlord for any loss or damage which Landlord may
suffer thereby. If Landlord so uses or applies all or any portion of said
deposit, Tenant shall within ten (10) days after written demand therefor deposit
cash with Landlord in an amount sufficient to restore said deposit to its full
amount. Landlord shall not be required to keep said Security Deposit separate
from its general accounts. If Tenant performs all of Tenant’s obligations
hereunder, said deposit, or so much thereof as has not heretofore been applied
by Landlord, shall be returned, without payment of interest or other amount for
its use, to Tenant (or, at Landlord’s option, to the last assignee, if any, of
Tenant’s interest hereunder) within thirty (30) days following the later of
(i) the expiration of the Term hereof, and (ii) the date Tenant has vacated the
Premises. No trust relationship is created herein between Landlord and Tenant
with respect to said Security Deposit. Tenant acknowledges that the Security
Deposit is not an advance payment of any kind or a measure of Landlord’s damages
in the event of Tenant’s default. Tenant hereby waives the provisions of any law
which is inconsistent with this Section 5.

 

5



--------------------------------------------------------------------------------



 



See Addendum Paragraph 1
6. Use.
6.1. Use. The Premises shall be used and occupied only for the purpose set forth
in Section 1.5 and for no other purpose. If Section 1.5 gives Tenant the right
to use the Premises for general office use, by way of example and not
limitation, general office use shall not include medical office use or any
similar use, laboratory use, classroom use, any use not characterized by
applicable zoning and land use restrictions as general office use, or any use
which would require Landlord or Tenant to obtain a conditional use permit or
variance from any federal, state or local authority, or any use not compatible,
in Landlord’s sole judgment, with a first class office building. Notwithstanding
any permitted use inserted in Section 1.5, Tenant shall not use the Premises for
any purpose which would violate the Project’s certificate of occupancy, any
conditional use permit or variance applicable to the Project or violate any
covenants, conditions or other restrictions applicable to the Project. No
exclusive use has been granted to Tenant hereunder.
6.2. Compliance with Law.
(a) Landlord warrants to Tenant that, to the best of Landlord’s knowledge, the
Premises, in the state existing on the date this Lease is executed by Landlord
and Tenant, but without regard to alterations or improvements to be made by the
Tenant or the use for which Tenant will occupy the Premises, does not violate
any covenants or restrictions of record, or any applicable building code,
regulation or ordinance in effect on such date. If Tenant occupies the Premises
at the time this Lease is executed, this warranty shall be of no force or
effect.
(b) Tenant shall, at Tenant’s sole expense, promptly comply with all applicable
laws, ordinances, rules, regulations, orders, certificates of occupancy,
conditional use or other permits, variances, covenants and restrictions of
record, the reasonable recommendations of Landlord’s engineers or other
consultants, and requirements of any fire insurance underwriters, rating bureaus
or government agencies (all of the foregoing being referred to herein as the
“Requirements”), now in effect or which may hereafter come into effect, whether
or not they reflect a change in policy from that now existing, during the Term
or any part of the Term hereof, relating in any manner to the Premises or the
occupation and use by Tenant of the Premises. Tenant shall, at Tenant’s sole
expense, comply with all requirements of the Americans With Disabilities Act
that relate to the Premises, and all federal, state and local laws and
regulations governing occupational safety and health. Tenant shall conduct its
business and use the Premises in a lawful manner and shall not use or permit the
use of the Premises or the Common Areas in any manner that will tend to create
waste or a nuisance or shall tend to disturb other occupants of the Project.
Tenant shall obtain, at its sole expense, any permit or other governmental
authorization required to operate its business from the Premises. Landlord shall
not be liable for the failure of any other tenant or person to abide by the
requirements of this Section or to otherwise comply with applicable laws and
regulations, and Tenant shall not be excused from the performance of its
obligations under this Lease due to such a failure. Landlord warrants to Tenant
that, to the best of Landlord’s knowledge, the Common Areas of the Building and
the Project, in the state existing on the date this Lease is executed by
Landlord and Tenant, but without regard to alterations or improvements to be
made by Tenant or the use for which Tenant will occupy the Premises, does not
violate any Requirements in effect on such date. To the extent that Landlord
receives any notice from a governmental entity that the Common Areas of the
Building or the Project are in violation of any Requirement and Landlord is
obligated pursuant to a final determination to undertake action in order to
comply with such Requirement, then in such event Landlord agrees to undertake
such remedial action. If such Requirement was in effect as of the date hereof
and such violation existed as of the date hereof, Landlord shall be responsible
for the cost of curing such violation. If such Requirement was not in effect as
of the date hereof or such violation did not exist as of the date hereof, then
the cost of curing such violation shall be included in Operating Expenses. To
the extent that any notice requires action with regard to Tenant’s particular
use of the Premises (including, without limitation, in connection with any
alterations, improvements or additions made to the Premises by or on behalf of
Tenant), Tenant shall be obligated to undertake such action at Tenant’s sole
cost and expense. Except as provided hereinabove, Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for complying with all
Requirements which relate to the interior of the Premises.
6.3. Condition of Premises. Except as to latent defects and except as otherwise
provided in this Lease, Tenant hereby accepts the Premises and the Project in
their condition existing as of the date this Lease is executed by Landlord and
Tenant, subject to all applicable federal, state and local laws, ordinances,
regulations and permits governing the use of the Premises, the Project’s
certificate of occupancy, any applicable conditional use permits or variances,
and any easements, covenants or restrictions affecting the use of the Premises
or the Project. Tenant acknowledges that it has satisfied itself by its own
independent investigation that the Premises and the Project are suitable for its
intended use, and that neither Landlord nor Landlord’s agents has made any
representation or warranty as to the present or future suitability of the
Premises, or the Project for the conduct of Tenant’s business.
7. Maintenance, Repairs and Alterations.
7.1. Landlord’s Obligations. Landlord shall keep the Project (excluding the
interior of the Premises and space leased to other occupants of the Project) in
good condition and repair. If plumbing pipes, electrical wiring, HVAC ducts or
vents within the Premises are in need of repair, Tenant shall immediately notify
Landlord, and Landlord shall cause the repairs to be completed within a
reasonable time, and Tenant shall immediately pay the entire cost of the repairs
to Landlord. Except as provided in Section 9.3, there shall be no abatement of
rent or liability to Tenant on account of any injury or interference with
Tenant’s business with respect to any improvements, alterations or repairs made
by Landlord to the Project or any part thereof. Tenant expressly waives the
benefits of any statute now or hereafter in effect which would otherwise afford
Tenant the right to make repairs at Landlord’s expense or to terminate this
Lease because of Landlord’s failure to keep the Project in good order, condition
and repair but only to the extent the provisions of any such statute conflict
with the terms and provisions of this Lease; provided, however, nothing in this
Section 7 shall be deemed to be a waiver of Tenant’s right to a claim of
constructive eviction. Landlord shall use best efforts to respond promptly
(given the nature of the necessary repair) following Tenant’s written notice. In
the event Landlord fails to undertake and diligently pursue any repair to the
Premises required by this Section 7.1 within a reasonable period of time given
the nature of the repair, Tenant shall have the right, following thirty (30)
days prior written notice to Landlord and a reasonable opportunity for Landlord
to respond, or without notice in the event of an emergency (which such emergency
situations shall include a situation which has an immediate and material impact
on Tenant’s ability to work in the Premises), to make any such repairs in
accordance with Section 7.3 of the Lease. Landlord shall reimburse Tenant for
the reasonable cost of making any such repair pursuant to the immediately
preceding sentence within thirty (30) days following Landlord’s receipt of an
invoice therefore. Tenant shall have no right to set-off any sums incurred by
Tenant pursuant to this Section 7.1 nor shall Tenant be entitled to any
abatement of rent except as specifically provided otherwise in this Lease.
7.2. Tenant’s Obligations.
(a) Subject to the requirements of Section 7.3, Tenant shall be responsible for
keeping the Premises in good condition and repair, at Tenant’s sole expense. By
way of example, and not limitation, Tenant shall be responsible, at Tenant’s
sole expense, for repairing and/or replacing, carpet, marble, tile or other
flooring, paint, wall coverings, corridor and interior doors and door hardware,
telephone and computer equipment, interior glass, window treatments, ceiling
tiles, shelving, cabinets, millwork and other tenant improvements and any
supplemental and/or dedicated HVAC equipment for the Premises which serves the
Premises exclusively. In addition, Tenant shall be responsible for the
installation, maintenance and repair of all telephone, computer and related
cabling from the telephone terminal room on the floor on which the Premises is
located to and throughout the Premises, and Tenant shall be responsible for any
loss, cost, damage, liability and expense (including attorneys’ fees) arising
out of or related to the installation, maintenance, repair and replacement of
such cabling. If Tenant fails to keep the Premises in good condition and repair,
Landlord may, following reasonable notice, but shall not be obligated to, make
any necessary repairs. If Landlord makes such repairs, Landlord shall bill
Tenant for the cost of the repairs as additional rent, and said additional rent
shall be payable by Tenant within ten (10) days.

 

6



--------------------------------------------------------------------------------



 



(b) On the last day of the Term hereof, or on any sooner termination, Tenant
shall surrender the Premises to Landlord in the same condition as received,
ordinary wear and tear and casualty damage excepted, clean and free of debris
and Tenant’s personal property. Tenant shall repair any damage to the Premises
occasioned by the installation or removal of Tenant’s trade fixtures,
furnishings and equipment. Tenant shall leave the electrical distribution
systems, plumbing systems, lighting fixtures, HVAC ducts and vents, window
treatments, wall coverings, carpets and other floor coverings, doors and door
hardware, millwork, ceilings and other tenant improvements at the Premises and
in good condition, ordinary wear and tear excepted. Notwithstanding any other
provision of this Lease to the contrary, Tenant shall remove, at or prior to the
expiration or termination of this Lease, at its expense, all wiring and cabling
installed at the Premises which shall have been installed by Tenant or which
Landlord shall have installed pursuant to this Lease or at the request of
Tenant. Such wiring and cabling shall include but not be limited to (a) wiring
and cabling above the ceiling panels, behind or within walls, and under or
within floors, (b) wiring and cabling for voice, data, security or other
purposes, (c) wiring and cabling installed pursuant to Section 7.3 below,
pursuant to any work letter agreement attached to this Lease, or otherwise, and
(d) all related installations, equipment and items whatsoever.
7.3. Alterations and Additions.
(a) Tenant shall not, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as “Alteration(s)”) in, on or about the Premises or the
Project. Alterations shall include, but shall not be limited to, the
installation or alteration of security or fire protection systems, communication
systems, millwork, shelving, file retrieval or storage systems, carpeting or
other floor covering, window and wall coverings, electrical distribution
systems, lighting fixtures, telephone or computer system wiring, HVAC and
plumbing. At the expiration of the Term, Landlord may require the removal of any
Alterations installed by Tenant and the restoration of the Premises and the
Project to their prior condition, at Tenant’s expense. To the extent Landlord’s
consent is required pursuant to this subsection, then Landlord agrees to notify
Tenant concurrently with Landlord’s decision concerning such Alteration whether
Landlord will require Tenant to remove such Alteration at the end of the Term.
If a work letter agreement is entered into by Landlord and Tenant, Tenant shall
not be obligated to remove the tenant improvements constructed in accordance
with the work letter agreement. If, as a result of any Alteration made by
Tenant, Landlord is obligated to comply with the Americans With Disabilities Act
or any other law or regulation and such compliance requires Landlord to make any
improvement or Alteration to any portion of the Project, as a condition to
Landlord’s consent, Landlord shall have the right to require Tenant to pay to
Landlord prior to the construction of any Alteration by Tenant, the entire cost
of any improvement or Alteration Landlord is obligated to complete by such law
or regulation. Should Landlord permit Tenant to make its own Alterations, Tenant
shall use only such contractor as has been expressly approved by Landlord, and
Landlord may require Tenant to provide to Landlord, at Tenant’s sole cost and
expense, a lien and completion bond in an amount equal to one and one-half times
the estimated cost of such Alterations, to insure Landlord against any liability
for mechanic’s and materialmen’s liens and to insure completion of the work. In
addition, Tenant shall pay to Landlord a fee equal to three percent (3%) of the
cost of the Alterations to compensate Landlord for the overhead and other costs
it incurs in reviewing the plans for the Alterations and in monitoring the
construction of the Alterations. Should Tenant make any Alterations without the
prior approval of Landlord, or use a contractor not expressly approved by
Landlord, Landlord may, at any time during the Term of this Lease, require that
Tenant remove all or part of the Alterations and return the Premises to the
condition it was in prior to the making of the Alterations. In the event Tenant
makes any Alterations, Tenant agrees to obtain or cause its contractor to
obtain, prior to the commencement of any work, “builders all risk” insurance in
an amount approved by Landlord and workers compensation insurance.
Notwithstanding anything to the contrary contained herein, Landlord will not
unreasonably withhold, condition or delay its consent to any non-structural
Alterations provided that Tenant otherwise complies with the provisions of this
Section 7.3 and that (i) such Alterations are not visible from the exterior of
the Premises, and (ii) such Alterations do not affect any of the Building
systems or structure. Furthermore, Tenant shall have the right to make cosmetic,
non-structural Alterations (consisting of painting, carpeting, wall papering
only) (hereinafter, “Cosmetic Alterations”) to the Premises without obtaining
Landlord’s prior written consent, provided that Tenant has given Landlord prior
written notice of its intention to make such Alterations and that Tenant
otherwise complies with the provisions of this Section 7.3. For purposes of the
Lease, it shall be deemed reasonable for Landlord: (i) to require Tenant to
perform Alterations during non-business hours if such Alterations will create
unreasonable noise, noxious fumes or otherwise interfere with the quiet
enjoyment of the other tenants in the Building, and (ii) to require Tenant to
perform Alterations in accordance with a reasonable schedule approved by the
manager of the Building.
(b) Any Alterations in or about the Premises that Tenant shall desire to make
shall be presented to Landlord in written form, with plans and specifications
which are sufficiently detailed to obtain a building permit. If Landlord
consents to an Alteration, the consent shall be deemed conditioned upon Tenant
acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. Tenant shall provide Landlord with as-built plans and
specifications for any Alterations made to the Premises.
(c) Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises or the Project, or any interest therein. If Tenant shall,
in good faith, contest the validity of any such lien, Tenant shall furnish to
Landlord a surety bond satisfactory to Landlord in an amount equal to not less
than one and one half times the amount of such contested lien or claim
indemnifying Landlord against liability arising out of such lien or claim. Such
bond shall be sufficient in form and amount to free the Project from the effect
of such lien. In addition, Landlord may require Tenant to pay Landlord’s
reasonable attorneys’ fees and costs in participating in such action.
(d) Tenant shall give Landlord not less than ten (10) days’ advance written
notice prior to the commencement of any work in the Premises by Tenant, and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises or the Project.
(e) All Alterations (whether or not such Alterations constitute trade fixtures
of Tenant) which may be made to the Premises by Tenant shall be paid for by
Tenant, at Tenant’s sole expense, and shall be made and done in a good and
workmanlike manner and with new materials and such Alterations shall be the
property of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term of the Lease. Provided Tenant is not in default, Tenant’s
personal property and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises or
the Project, shall remain the property of Tenant and may be removed by Tenant
subject to the provisions of Section 7.2(b).
7.4. Failure of Tenant to Remove Property. If this Lease is terminated due to
the expiration of its Term or otherwise, and Tenant fails to remove its property
as required by Section 7.2(b), in addition to any other remedies available to
Landlord under this Lease, and subject to any other right or remedy Landlord may
have under applicable law, Landlord may remove any property of Tenant from the
Premises and store the same elsewhere at the expense and risk of Tenant.

 

7



--------------------------------------------------------------------------------



 



8. Insurance.
8.1. Insurance-Tenant.
(a) Tenant shall obtain and keep in force during the Term of this Lease a
commercial general liability policy of insurance with coverages reasonably
acceptable to Landlord, which by way of example and not limitation, protects
Tenant and Landlord (as an additional insured) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount of not less than Three Million Dollars
($3,000,000) combined single limit with an “Additional Insured-Managers and
Landlords of Premises Endorsement” and contain the “Amendment of the Pollution
Exclusion” for damage caused by heat, smoke or fumes from a hostile fire. The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” for the performance of Tenant’s indemnity
obligations under this Lease.
(b) Tenant shall obtain and keep in force during the Term of this Lease “all
risk” extended coverage property insurance with coverages reasonably acceptable
to Landlord. Said insurance shall be written on a one hundred percent (100%)
replacement cost basis on Tenant’s personal property, all tenant improvements
installed at the Premises by Landlord or Tenant, Tenant’s trade fixtures and
other property. By way of example and not limitation, such policies shall
provide protection against any peril included within the classification “fire
and extended coverage,” against vandalism and malicious mischief, theft,
sprinkler leakage and flood damage. If this Lease is terminated as the result of
a casualty in accordance with Section 9, the proceeds of said insurance
attributable to the replacement of all tenant improvements at the Premises shall
be paid to Landlord. If insurance proceeds are available to repair the tenant
improvements, at Landlord’s option, all insurance proceeds Tenant is entitled to
receive to repair the tenant improvements shall be paid by the insurance company
directly to Landlord. Landlord shall select the contractor to repair and/or
replace the tenant improvements, and Landlord shall cause the tenant
improvements to be repaired and/or replaced to the extent insurance proceeds are
available.
(c) Tenant shall, at all times during the Term hereof, maintain in effect
workers’ compensation insurance as required by applicable law (together with
employers liability insurance of not less than $1,000,000) and business
interruption and extra expense insurance satisfactory to Landlord. In addition,
Tenant shall maintain in effect during the Term hereof a policy of automobile
liability insurance with bodily injury limits of $500,000 per person, $1,000,000
per accident, and $100,000 per accident for property damage.
8.2. Insurance-Landlord.
(a) Landlord shall obtain and keep in force a policy of general liability
insurance with coverage against such risks and in such amounts as Landlord deems
advisable insuring Landlord against liability arising out of the ownership,
operation and management of the Project.
(b) Landlord shall also obtain and keep in force during the Term of this Lease a
policy or policies of insurance covering loss or damage to the Project in the
amount of not less than eighty percent (80%) of the full replacement cost
thereof, as determined by Landlord from time to time. The terms and conditions
of said policies and the perils and risks covered thereby shall be determined by
Landlord, from time to time, in Landlord’s sole discretion. In addition, at
Landlord’s option, Landlord shall obtain and keep in force, during the Term of
this Lease, a policy of rental interruption insurance, with loss payable to
Landlord, which insurance shall, at Landlord’s option, also cover all Operating
Expenses. At Landlord’s option, Landlord may obtain insurance coverages and/or
bonds related to the operation of the parking areas. At Landlord’s option,
Landlord may obtain coverage for flood and earthquake damages. In addition,
Landlord shall have the right to obtain such additional insurance as is
customarily carried by owners or operators of other comparable office buildings
in the geographical area of the Project. Tenant will not be named as an
additional insured in any insurance policies carried by Landlord and shall have
no right to any proceeds therefrom. The policies purchased by Landlord shall
contain such deductibles as Landlord may determine. In addition to amounts
payable by Tenant in accordance with Section 4.2, Tenant shall pay any increase
in the property insurance premiums for the Project over what was payable
immediately prior to the increase to the extent the increase is specified by
Landlord’s insurance carrier as being caused by the nature of Tenant’s occupancy
or any act or omission of Tenant.
8.3. Insurance Policies. Tenant shall deliver to Landlord copies of the
insurance policies required under Section 8.1 within fifteen (15) days prior to
the Commencement Date of this Lease, and Landlord shall have the right to
approve the terms and conditions of said policies. Tenant’s insurance policies
shall not be cancelable or subject to reduction of coverage or other
modification except after thirty (30) days prior written notice to Landlord with
the exception for non-payment whereby ten (10) business days advance written
notice will be provided. Tenant shall, at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with renewals thereof. If Tenant
provides certificates of insurance to evidence the insurance required under this
Lease, all such certificates shall be in form and substance satisfactory to
Landlord, shall affirmatively demonstrate all coverage and requirements set
forth in this Lease, shall contain no disclaimers of coverage, and shall include
a firm and unconditional obligation to provide a thirty (30) day written notice
to Landlord prior to cancellation or change in any coverage with the exception
of cancellation fro non-payment of premium whereby ten (10) business days
advance written notice will be provided. Tenant’s insurance policies shall be
issued by insurance companies authorized to do business in the state in which
the Project is located, and said companies shall maintain during the policy term
a “General Policyholders’ Rating” of at least “A” and a financial rating of at
least “Class X” (or such other rating as may be required by any lender having a
lien on the Project), as set forth in the most recent edition of “Best Insurance
Reports.” All insurance obtained by Tenant shall be primary to and not
contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. Landlord, and at Landlord’s option,
the holder of any mortgage or deed of trust encumbering the Project and any
person or entity managing the Project on behalf of Landlord, shall be named as
an additional insured on all insurance policies Tenant is obligated to obtain by
Section 8.1 above. Tenant’s insurance policies shall not include deductibles in
excess of Five Thousand Dollars ($5,000).
8.4. Waiver of Subrogation. Landlord waives any and all rights of recovery
against Tenant for or arising out of damage to, or destruction of, the Project
to the extent that Landlord’s insurance policies then in force insure against
such damage or destruction and permit such waiver, and only to the extent of the
insurance proceeds actually received by Landlord for such damage or destruction.
Landlord’s waiver shall not relieve Tenant from liability under Section 21 below
except to the extent Landlord’s insurance company actually satisfies Tenant’s
obligations under Section 21 in accordance with the requirements of Section 21.
Tenant waives any and all rights of recovery against Landlord, Landlord’s
employees, agents and contractors for liability or damages if such liability or
damage is covered by Tenant’s insurance policies then in force or the insurance
policies Tenant is required to obtain by Section 8.1 (whether or not the
insurance Tenant is required to obtain by Section 8.1 is then in force and
effect), whichever is broader. Tenant’s waiver shall not be limited by the
amount of insurance then carried by Tenant or the deductibles applicable
thereto. Tenant shall cause the insurance policies it obtains in accordance with
this Section 8 to provide that the insurance company waives all right of
recovery by subrogation against Landlord in connection with any liability or
damage covered by Tenant’s insurance policies.
8.5. Coverage. Landlord makes no representation to Tenant that the limits or
forms of coverage specified above or approved by Landlord are adequate to insure
Tenant’s property or Tenant’s obligations under this Lease, and the limits of
any insurance carried by Tenant shall not limit Tenant’s obligations or
liability under any indemnity provision included in this Lease or under any
other provision of this Lease.

 

8



--------------------------------------------------------------------------------



 



9. Damage or Destruction.
9.1. Effect of Damage or Destruction. If all or part of the Project is damaged
by fire, earthquake, flood, explosion, the elements, riot, the release or
existence of Hazardous Substances (as defined in Section 22 below) or by any
other cause whatsoever (hereinafter collectively referred to as “Damages”), but
the Damages are not “Material” (as defined in Section 9.2 below), Landlord shall
repair the Damages to the Project as soon as is reasonably possible, and this
Lease shall remain in full force and effect. If all or part of the Project is
destroyed or Materially Damaged, Landlord shall have the right, in its but
reasonable discretion, to repair or to rebuild the Project or to terminate this
Lease. Landlord shall use commercially reasonable efforts within sixty (60) days
but in no event later than ninety (90) days after the discovery of such Material
Damage or destruction notify Tenant in writing of Landlord’s intention to repair
or to rebuild or to terminate this Lease. Tenant shall in no event be entitled
to compensation or damages on account of annoyance or inconvenience in making
any repairs, or on account of construction, or on account of Landlord’s election
to terminate this Lease. Notwithstanding the foregoing, if Landlord shall elect
to rebuild or repair the Project after Material Damage or destruction, but in
good faith determines that the Premises cannot be substantially repaired within
two hundred seventy (270) days after the date of the discovery of the Material
Damage or destruction, without payment of overtime or other premiums, and the
Damage to the Project will render the entire Premises unusable during said two
hundred seventy (270) day period, Landlord shall notify Tenant thereof in
writing at the time of Landlord’s election to rebuild or repair, and Tenant
shall thereafter have a period of fifteen (15) days within which Tenant may
elect to terminate this Lease, upon thirty (30) days’ advance written notice to
Landlord. Tenant’s termination right described in the preceding sentence shall
not apply if the Damage was caused by the negligent or intentional acts of
Tenant or its employees, agents, contractors or invitees. Failure of Tenant to
exercise said election within said fifteen (15) day period shall constitute
Tenant’s agreement to accept delivery of the Premises under this Lease whenever
tendered by Landlord, provided Landlord thereafter pursues reconstruction or
restoration diligently to completion, subject to delays caused by Force Majeure
Events. If Landlord is unable to repair the Damage to the Premises or the
Project during such two hundred seventy (270) day period due to Force Majeure
Events, the two hundred seventy (270) day period shall be extended by the period
of delay caused by the Force Majeure Events. Subject to Section 9.3 below, if
Landlord or Tenant terminates this Lease in accordance with this Section 9.1,
Tenant shall continue to pay all Base Rent, Operating Expense increases, Real
Property Tax increases and other amounts due hereunder which arise prior to the
date of termination.
9.2. Definition of Material Damage. “Material Damage” to the Project shall occur
if, in Landlord’s reasonable judgment, the uninsured cost of repairing the
Damage will exceed Twenty-Five Thousand Dollars ($25,000). If insurance
proceeds, including Landlord’s deductible, are available to Landlord in an
amount which is sufficient to pay the entire cost of repairing all of the Damage
to the Project, the Damage shall be deemed material if the cost of repairing the
Damage exceeds One Hundred Thousand Dollars ($100,000). Damage to the Project
shall be deemed Material if (a) the Project cannot be rebuilt or repaired to
substantially the same condition it was in prior to the Damage due to laws or
regulations in effect at the time the repairs will be made, (b) the holder of
any mortgage or deed of trust encumbering the Project requires that insurance
proceeds available to repair the Damage in excess of Twenty-Five Thousand
Dollars ($25,000) be applied to the repayment of the indebtedness secured by the
mortgage or the deed of trust, or (c) the Damage occurs during the last twelve
(12) months of the Term of the Lease.
9.3. Abatement of Rent. If Landlord elects to repair Damage to the Project and
all or part of the Premises will be unusable or inaccessible to Tenant in the
ordinary conduct of its business until the Damage is repaired, and the Damage
was not caused by the negligence or intentional acts of Tenant or its employees,
agents, contractors or invitees, Tenant’s Base Rent, Tenant’s Share of Operating
Expense increases and Tenant’s Share of Real Property Taxes shall be abated
until the repairs are completed in proportion to the amount of the Premises
which is unusable or inaccessible to Tenant in the ordinary conduct of its
business. Notwithstanding the foregoing, there shall be no abatement of Base
Rent, Tenant’s Share of Operating Expense increases and Tenant’s Share of Real
Property Taxes by reason of any portion of the Premises being unusable or
inaccessible for a period equal to five (5) consecutive business days or less.
9.4. Tenant’s Acts. If such Damage or destruction occurs as a result of the
negligence or the intentional acts of Tenant or Tenant’s employees, agents,
contractors or invitees, and the proceeds of insurance which are actually
received by Landlord are not sufficient to pay for the repair of all of the
Damage, Tenant shall pay, at Tenant’s sole cost and expense, to Landlord upon
demand, the difference between the cost of repairing the Damage and the
insurance proceeds received by Landlord.
9.5. Tenant’s Property. As more fully set forth in Section 21, except for the
willful misconduct or the gross negligence of Landlord and its agents, employees
and contractors, Landlord shall not be liable to Tenant or its employees,
agents, contractors, invitees or customers for loss or Damage to merchandise,
tenant improvements, fixtures, automobiles, furniture, equipment, computers,
files or other property (hereinafter collectively “Tenant’s property”) located
at the Project. Tenant shall repair or replace all of Tenant’s property at
Tenant’s sole cost and expense. Tenant acknowledges that it is Tenant’s sole
responsibility to obtain adequate insurance coverage to compensate Tenant for
Damage to Tenant’s property.
9.6. Waiver. Landlord and Tenant hereby waive the provisions of any statutes
which relate to the termination of leases when leased property is damaged or
destroyed and agree that such event shall be governed by the terms of this
Lease.
10. Real and Personal Property Taxes.
10.1. Payment of Taxes. Tenant shall pay to Landlord during the Term hereof, in
addition to Base Rent and Tenant’s Share of Operating Expense increases,
Tenant’s Share of the amount by which all “Real Property Taxes” (as defined in
Section 10.2 below) for each Comparison Year exceeds the amount of all Real
Property Taxes for the Base Year. Tenant’s Share of Real Property Tax increases
shall be payable by Tenant at the same time, in the same manner and under the
same terms and conditions as Tenant pays Tenant’s Share of Operating Expense
increases as provided in Section 4.2(f) of this Lease. Except as expressly
provided in Section 10.4 below, if the Real Property Taxes incurred during any
Comparison Year are less that the Real Property Taxes incurred during the Base
Year, Tenant shall not be entitled to receive any credit, offset, reduction or
benefit as a result of said occurrence.
10.2. Definition of “Real Property Tax.” As used herein, the term “Real Property
Tax” shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, improvement bond or bonds imposed on the Project or
any portion thereof by any authority having the direct or indirect power to tax,
including any city, county, state or federal government, or any school,
agricultural, sanitary, fire, street, drainage or other improvement district
thereof, as against any legal or equitable interest of Landlord in the Project
or in any portion thereof, unless such tax is defined as an Operating Expense by
Section 4.2(c). Real Property Taxes shall not include income, inheritance and
gift taxes.
10.3. Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant’s use of the Premises. If any of Tenant’s personal property shall be
assessed with Landlord’s real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant’s property.
10.4. Reassessments. From time to time Landlord may challenge the assessed value
of the Project as determined by applicable taxing authorities and/or Landlord
may attempt to cause the Real Property Taxes to be reduced on other grounds. If
Landlord is successful in causing the Real Property Taxes to be reduced or in
obtaining a refund, rebate, credit or similar benefit (hereinafter collectively
referred to as a “reduction”), Landlord shall to the extent practicable, credit
the reduction(s) to Real Property Taxes for the calendar year to which a
reduction applies and recalculate the Real Property Taxes owed by Tenant for
years after the year in which the reduction applies based on the reduced Real
Property Taxes (if a reduction applies to Tenant’s Base Year, the Base Year Real
Property Taxes shall be reduced by the amount of the reduction and Tenant’s
Share of Real Property Tax increases shall be recalculated for all Comparison
Years following the year of the reduction based on the lower Base Year amount).
All costs incurred by Landlord in obtaining the Real Property Tax reductions
shall be considered an Operating Expense and Landlord shall determine, in its
sole discretion to which years any reductions will be applied. In addition, all
accounting and related costs incurred by Landlord in calculating new Base Years
for tenants and in making all other adjustments shall be an Operating Expense.

 

9



--------------------------------------------------------------------------------



 



11. Utilities.
11.1. Services Provided by Landlord. Subject to all governmental rules,
regulations and guidelines applicable thereto, Landlord shall use its best
efforts to provide HVAC to the Premises for normal office use during the times
described in Section 11.4, reasonable amounts of electricity for normal office
lighting and fractional horsepower office machines, water in the Premises or in
the Common Areas for reasonable and normal drinking and lavatory use,
replacement light bulbs and/or fluorescent tubes and ballasts for standard
overhead fixtures, and building standard janitorial services. In addition,
Tenant shall be responsible for all electricity costs associated with Tenant’s
use and operation of any dedicated HVAC units and computer rooms.
11.2. Intrabuilding Network Cabling. In addition to the items described in
Section 11.1 above, Landlord shall also provide Tenant with access to a
reasonable amount of INC. For purposes of this Section 11.2, a reasonable amount
of INC shall not exceed two (2) cable pairs per one thousand (1,000) usable
square feet of space in the Premises. If Tenant requires additional INC
capacity, the cost of providing, maintaining, repairing and replacing such
capacity shall be borne solely by Tenant. Additional INC capacity may only be
installed, maintained, repaired and replaced by a contractor approved by
Landlord, in Landlord’s sole discretion. The Building’s minimum point of entry
(“MPOE”) for telephone service, the INC risers and the telephone terminal rooms
located on each floor of the Building may only be accessed with Landlord’s prior
consent and by contractors reasonably approved by Landlord. Tenant shall be
responsible for any loss, cost, damage, liability and expense (including
attorneys’ fees) arising out of or related to the installation, maintenance,
repair and replacement of additional INC capacity.
11.3. Occupant Density. Tenant acknowledges that the Building is currently
equipped to accommodate a ratio of not more than one Occupant for each two
hundred (200) square feet of rentable area in the Premises. For purposes of this
Section, “Occupants” shall include employees, visitors, contractors and other
people that visit the Premises but shall not include people not employed by
Tenant that deliver or pick up mail or other packages at the Premises, employees
of Landlord or employees of Landlord’s agents or contractors. In the event
Tenant exceeds such density ratio in connection with its use of the Premises,
however, Tenant understands and acknowledges that Tenant, and not Landlord,
shall be solely responsible for any discomfort or inconvenience experienced by
Tenant and its Occupants in connection with such use or for any additional wear
and tear on the Premises and the Common Areas, or any additional use of
electricity, water and other utilities, and additional demand by Tenant for
other Building services resulting from exceeding such density ratio. To the
extent that Tenant’s use of the Premises exceeds such density ratio, the cost to
(i) supply additional services and utilities to the Premises, (ii) install
additional systems and equipment to the Premises, and (iii) repair wear and tear
to the Premises and the Common Areas occasioned by such usage shall be borne by
Tenant solely. Such increased density ratio shall in no way be construed by
Tenant as an implicit increase in the number of parking spaces allocated to
Tenant in Section 1.13 of the Lease.
11.4. Hours of Service. Building services and utilities shall be provided Monday
through Friday from 8:00 a.m. to 5:30 p.m. and Saturdays from 9:00 a.m. to 1:00
p.m. Janitorial services shall be provided Monday through Friday. HVAC and other
Building services shall not be provided at other times or on nationally
recognized holidays. Tenant acknowledges that there will be no air circulation
or temperature control within the Premises when the HVAC is not operating and ,
consequently, during such times the Premises may not be suitable for human
occupation or for the operation of computers and other heat sensitive equipment.
Nationally recognized holidays shall include, but shall not necessarily be
limited to, New Year’s Day, Martin Luther King Jr. Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.
Landlord shall use its best efforts to provide HVAC to Tenant at times other
than those set forth above subject to (a) the payment by Tenant of Landlord’s
standard charge, as reasonably determined by Landlord from time to time, in
Landlord’s sole discretion, for after hours HVAC and (b) Tenant providing to
Landlord at least one (1) business day’s advance written notice of Tenant’s need
for after hours HVAC. As of the date of this Lease, and subject to future
reasonable increases, the standard charge for after hours HVAC is Forty-Five
Dollars ($45.00) per hour per half floor and Ninety Dollars ($90.00) per hour
per full floor. Tenant shall pay all after hours HVAC charges to Landlord within
three (3) days after Landlord bills Tenant for said charges.
11.5. Excess Usage by Tenant. Notwithstanding the use set forth in Section 1.5,
Tenant shall not use Building utilities or services in excess of those used by
the average office building tenant using its premises for ordinary office use.
Tenant shall not install at the Premises office machines, lighting fixtures or
other equipment which will generate excessive heat, noise or vibration at the
Premises or which will adversely effect the temperature maintained by the HVAC
system. If Tenant does use Building utilities or services in excess of those
used by the average office building tenant, Landlord shall have the right, in
addition to any other rights or remedies it may have under this Lease, to (a) at
Tenant’s expense, install separate metering devices at the Premises, and to
charge Tenant for its usage, (b) require Tenant to pay to Landlord all
reasonable, actual and documented costs, expenses and damages incurred by
Landlord as a result of such usage, and (c) require Tenant to stop using excess
utilities or services.
11.6. Interruptions. Tenant agrees that Landlord shall not be liable to Tenant
for its failure to furnish gas, electricity, telephone service, water, HVAC or
any other utility services or building services when such failure is occasioned,
in whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
telephone service or other utility at the Project, by any accident, casualty or
event arising from any cause whatsoever, including the negligence of Landlord,
its employees, agents and contractors, by act, negligence or default of Tenant
or any other person or entity, or by an other cause, and such failures shall
never be deemed to constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or relieve Tenant from the obligation of paying rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for loss of property or for injury
to, or interference with, Tenant’s business, including, without limitation, loss
of profits, however occurring, through or in connection with or incidental to a
failure to furnish any such services or utilities. Landlord may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord to Tenant under this Lease. Notwithstanding anything contained herein
to the contrary, if any interruption of utilities or services shall continue for
more than five (5) consecutive business days and is caused by Landlord’s gross
negligence or willful misconduct, and shall render all or any portion of the
Premises unusable for the normal conduct of Tenant’s business, and if Tenant
does not in fact use or occupy such portion of the Premises, then all Base Rent
and additional rent payable hereunder with respect to such portion of the
Premises which Tenant does not occupy shall be abated from and after such fifth
(5th) consecutive business day until full use of such portion of the Premises is
restored to Tenant.
12. Assignment and Subletting.
12.1. Landlord’s Consent Required. Tenant shall not voluntarily or by operation
of law assign, transfer, hypothecate, mortgage, sublet, or otherwise transfer or
encumber all or any part of Tenant’s interest in this Lease or in the Premises
(hereinafter collectively a “Transfer”), without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.
Landlord shall respond to Tenant’s written request for consent hereunder within
thirty (30) days after Landlord’s receipt of the written request from Tenant.
Any attempted Transfer without such consent shall be void and shall constitute a
material default and breach of this Lease. Tenant’s written request for
Landlord’s consent shall include, and Landlord’s thirty (30) day response period
referred to above shall not commence, unless and until Landlord has received
from Tenant, all of the following information: (a) financial statements for the
proposed assignee or subtenant for the past two (2) years prepared in accordance
with generally accepted accounting principles, (b) federal tax returns for the
proposed assignee or subtenant for the past

 

10



--------------------------------------------------------------------------------



 



two (2) years, (c) a D&B credit report or similar report on the proposed
assignee or subtenant, (d) a detailed description of the business the assignee
or subtenant intends to operate at the Premises, (e) the proposed effective date
of the assignment or sublease, (f) a copy of the proposed sublease or assignment
agreement which includes all of the terms and conditions of the proposed
assignment or sublease, (g) a detailed description of any ownership or
commercial relationship between Tenant and the proposed assignee or subtenant,
if any, and (h) a detailed description of any Alterations the proposed assignee
or subtenant desires to make to the Premises. If the obligations of the proposed
assignee or subtenant will be guaranteed by any person or entity, Tenant’s
written request shall not be considered complete until the information described
in (a), (b) and (c) of the previous sentence has been provided with respect to
each proposed guarantor. “Transfer” shall also include the transfer (a) if
Tenant is a corporation, and Tenant’s stock is not publicly traded over a
recognized securities exchange, of more than forty-nine percent (49%) of the
voting stock of such corporation during the Term of this Lease (whether or not
in one or more transfers) or the dissolution, merger or liquidation of the
corporation, or (b) if Tenant is a partnership or other entity, of more than
forty-nine percent (49%) of the profit and loss participation in such
partnership or entity during the Term of this Lease (whether or not in one or
more transfers) or the dissolution, merger or liquidation of the partnership or
entity. If Tenant is a limited or general partnership (or is comprised of two or
more persons, individually or as co-partners), Tenant shall not be entitled to
change or convert to (i) a limited liability company, (ii) a limited liability
partnership or (iii) any other entity which possesses the characteristics of
limited liability without the prior written consent of Landlord, which consent
may be given or withheld in Landlord’s sole discretion. Absent fraud on the part
of Landlord, Tenant’s sole remedy in the event that Landlord shall wrongfully
withhold consent to or disapprove any assignment or sublease shall be to obtain
an order by a court of competent jurisdiction that Landlord grant such consent;
in no event shall Landlord be liable for damages with respect to its granting or
withholding consent to any proposed assignment or sublease. If Landlord shall
exercise any option to recapture the Premises, or shall deny a request for
consent to a proposed assignment or sublease, Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all losses, liabilities,
damages, costs and claims that may be made against Landlord by the proposed
assignee or subtenant, or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.
12.2. Leveraged Buy-Out. Other than in connection with a Permitted Transfer, as
defined in Section 12.8 hereinbelow, the involvement by Tenant or its assets in
any transaction, or series of transactions (by way of merger, sale, acquisition,
financing, refinancing, transfer, leveraged buy-out or otherwise) whether or not
a formal assignment or hypothecation of this Lease or Tenant’s assets occurs,
shall be considered to be an assignment of this Lease by Tenant to which
Landlord may reasonably withhold its consent unless after such transaction or
series of transactions the surviving entity will have a net worth at least equal
to the net worth of the Tenant immediately preceding the date of this Lease.
12.3. Standard For Approval. Landlord shall not unreasonably withhold, condition
or delay its consent to a Transfer provided that Tenant has complied with each
and every requirement, term and condition of this Section 12. Tenant
acknowledges and agrees that each requirement, term and condition in this
Section 12 is a reasonable requirement, term or condition. It shall be deemed
reasonable for Landlord to withhold its consent to a Transfer if any
requirement, term or condition of this Section 12 is not complied with or:
(a) the Transfer would cause Landlord to be in violation of its obligations
under another lease or agreement to which Landlord is a party; (b) in Landlord’s
reasonable judgment, a proposed assignee has a smaller net worth than Tenant had
on the date this Lease was entered into with Tenant or is less able financially
to pay the rents due under this Lease as and when they are due and payable;
(c) a proposed assignee’s or subtenant’s business will impose a burden on the
Project’s parking facilities, elevators, Common Areas or utilities that is
significantly greater than the burden imposed by Tenant, in Landlord’s
reasonable judgment; (d) the terms of a proposed assignment or subletting will
allow the proposed assignee or subtenant to exercise a right of renewal, right
of expansion, right of first offer, right of first refusal or similar right held
by Tenant; (e) a proposed assignee or subtenant refuses to enter into a written
assignment agreement or sublease, reasonably satisfactory to Landlord, which
provides that it will abide by and assume all of the terms and conditions of
this Lease for the term of any assignment or sublease and containing such other
terms and conditions as Landlord reasonably deems necessary; (f) the use of the
Premises by the proposed assignee or subtenant will not be for the use permitted
by this Lease; (g) any guarantor of this Lease refuses to consent to the
Transfer or to execute a written agreement reaffirming the guaranty; (h) Tenant
is in default as defined in Section 13.1 at the time of the request; (i) if
requested by Landlord, the assignee or subtenant refuses to sign a
non-disturbance and attornment agreement in favor of Landlord’s lender;
(j) Landlord has sued or been sued by the proposed assignee or subtenant or has
otherwise been involved in a legal dispute with the proposed assignee or
subtenant; (k) the assignee or subtenant is involved in a business which is not
in keeping with the then current standards of the Project; (l) the proposed
assignee or subtenant is an existing tenant of the Project or otherwise occupies
or utilizes any portion of space in the Project for the conduct of its business,
or is a person or entity then negotiating with Landlord for the lease of space
in the Project, or is a successor, assignee, or purchaser of any tenant of the
Project or otherwise arising from a tenant’s bankruptcy proceedings; (m) the
assignment or sublease will result in there being more than one subtenant of the
Premises (e.g., the assignee or subtenant intends to use the Premises as an
executive suite); (n) the assignee or subtenant is a governmental or
quasi-governmental entity or an agency, department or instrumentality of a
governmental or quasi-governmental agency; or (o) Landlord is marketing
comparable space in the Project at the time of Tenant’s request and Tenant has
advertised or marketed the Premises at a base rent less than the prevailing
rental rate in the Building at the time of Tenant’s request to such Transfer.
12.4. Additional Terms and Conditions. The following terms and conditions shall
be applicable to any Transfer:
(a) Regardless of Landlord’s consent, no Transfer shall release Tenant from
Tenant’s obligations hereunder or alter the primary liability of Tenant to pay
the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.
(b) Landlord may accept rent from any person other than Tenant pending approval
or disapproval of an assignment or subletting.
(c) Neither a delay in the approval or disapproval of a Transfer, nor the
acceptance of rent, shall constitute a waiver or estoppel of Landlord’s right to
exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 12.
(d) The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant. However, Landlord may consent to subsequent Transfers
or any amendments or modifications thereto without notifying Tenant or anyone
else liable on the Lease and without obtaining their consent, and such action
shall not relieve such persons from liability under this Lease. Landlord agrees
to use reasonable efforts to provide notice of any subsequent Transfer to Tenant
at the address for Tenant set forth in this Lease or such other address for
Tenant which has been provided to Landlord in writing in accordance with this
Lease, provided, no failure on the part of the Landlord to furnish Tenant with
any such notice shall (i) affect the validity of consent by Landlord to a
subsequent Transfer pursuant to the terms and conditions of the Lease, or
(ii) be considered a default by Landlord of any of the terms and conditions
contained in this Lease.
(e) In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else responsible for the performance of
this Lease, including any subtenant or assignee, without first exhausting
Landlord’s remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord.

 

11



--------------------------------------------------------------------------------



 



(f) Landlord’s written consent to any Transfer by Tenant shall not constitute an
acknowledgment that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.
(g) The discovery of the fact that any financial statement relied upon by
Landlord in giving its consent to an assignment or subletting was materially
false shall, at Landlord’s election, render Landlord’s consent null and void.
(h) Landlord shall not be liable under this Lease or under any sublease to any
subtenant.
(i) No assignment or sublease may be modified or amended without Landlord’s
prior written consent.
(j) Any assignee of, or subtenant under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.
12.5. Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Tenant of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a) Tenant hereby absolutely and unconditionally assigns and transfers to
Landlord all of Tenant’s interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant’s obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant’s obligations
under this Lease that remains uncured beyond any applicable notice and cure
period, Tenant may receive, collect and enjoy the rents accruing under such
sublease. Landlord shall not, by reason of this or any other assignment of such
rents to Landlord nor by reason of the collection of the rents from a subtenant,
be deemed to have assumed or recognized any sublease or to be liable to the
subtenant for any failure of Tenant to perform and comply with any of Tenant’s
obligations to such subtenant under such sublease, including, but not limited
to, Tenant’s obligation to return any Security Deposit. Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease. Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.
(b) In the event Tenant shall default in the performance of its obligations
under this Lease, Landlord at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of Tenant under such sublease from the time of the
exercise of said option to the termination of such sublease; provided, however,
Landlord shall not be liable for any prepaid rents or Security Deposit paid by
such subtenant to Tenant or for any other prior defaults of Tenant under such
sublease.
12.6. Transfer Premium from Assignment or Subletting. Landlord shall be entitled
to receive from Tenant (as and when received by Tenant) as an item of additional
rent the following amounts (hereinafter the “Transfer Premium”): (a) if a
sublease is for less than fifty percent (50%) of the usable square feet in the
Premises, one-half of all amounts received by Tenant from the subtenant in
excess of the amounts payable by Tenant to Landlord hereunder or (b) if a
sublease is for fifty percent (50%) or more of the usable square feet in the
Premises or Tenant assigns the Lease, all amounts received by Tenant from the
subtenant or assignee in excess of the amounts payable by Tenant to Landlord
hereunder. The Transfer Premium shall be reduced by the reasonable brokerage
commissions, tenant improvement costs, market rental concessions, advertising
and marketing fees and legal fees actually paid or incurred by Tenant in order
to assign the Lease or to sublet a portion of the Premises. “Transfer Premium”
shall mean all Base Rent, additional rent or other consideration of any type
whatsoever payable by the assignee or subtenant in excess of the Base Rent and
additional rent payable by Tenant under this Lease. If less than all of the
Premises is transferred, the Base Rent and the additional rent shall be
determined on a per rentable square foot basis. Transfer Premium shall also
include, but not be limited to, key money and bonus money paid by the assignee
or subtenant to Tenant in connection with such Transfer, and any payment in
excess of fair market value for services rendered by Tenant to the assignee or
subtenant or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to the assignee or subtenant in connection with such
Transfer. For purposes of calculating the Transfer Premium, expenses will be
amortized over the life of the sublease.
12.7. Landlord’s Option to Recapture Space. Notwithstanding anything to the
contrary contained in this Section 12, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any request by
Tenant (i) to assign this Lease, or (ii) to sublease space in the Premises if
the term of such sublease expires during the last twelve (12) months of the Term
of the Lease, to terminate this Lease with respect to said space as of the date
thirty (30) days after Landlord’s election. In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s
Share of Real Property Tax increases and the number of parking spaces Tenant may
use shall be adjusted on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the original Premises, and this Lease as so amended shall continue thereafter
in full force and effect, and upon request of either party, the parties shall
execute written confirmation of same. If Landlord recaptures only a portion of
the Premises, it shall construct and erect at its sole cost such partitions as
may be required to sever the space to be retained by Tenant from the space
recaptured by Landlord. Landlord may, at its option, lease any recaptured
portion of the Premises to the proposed subtenant or assignee or to any other
person or entity without liability to Tenant. Tenant shall not be entitled to
any portion of the profit, if any, Landlord may realize on account of such
termination and reletting. Tenant acknowledges that the purpose of this
Section 12.7 is to enable Landlord to receive profit in the form of higher rent
or other consideration to be received from an assignee or sublessee, to give
Landlord the ability to meet additional space requirements of other tenants of
the Project and to permit Landlord to control the leasing of space in the
Project. Tenant acknowledges and agrees that the requirements of this
Section 12.7 are commercially reasonable and are consistent with the intentions
of Landlord and Tenant.
12.8. Permitted Transfers. Notwithstanding anything to the contrary contained in
this Section 12 of the Lease, provided Tenant is not in default after expiration
of all applicable notice and cure periods, Tenant shall have the right, without
Landlord’s consent, upon thirty (30) days advance written notice to Landlord, to
assign the Lease or sublet the whole or any part of the Premises (a) to any
entity or entities which are owned by Tenant, or which owns Tenant, (b) in
connection with the sale or transfer of substantially all of the assets of the
Tenant or the sale or transfer of substantially all of the outstanding ownership
interests in Tenant, or (c) in connection with a merger, consolidation or other
corporate reorganization of Tenant (each of the transactions referenced in the
above subparagraphs (a), (b), and (c) are hereinafter referred to as a
“Permitted Transfer,” and each surviving entity shall hereinafter be referred to
as a “Permitted Transferee”); provided, that such assignment or sublease is
subject to the following conditions:

  (i)  
Tenant shall remain fully liable under the terms of the Lease;

  (ii)  
such Permitted Transfer shall be subject to all of the terms, covenants and
conditions of the Lease;

 

12



--------------------------------------------------------------------------------



 



  (iii)  
such Permitted Transferee has a net worth at least equal to the net worth of
Tenant as of the date of this Lease, and

  (iv)  
such Permitted Transferee shall expressly assume the obligations of Tenant under
the Lease by a document reasonably satisfactory to Landlord.

12.9. Landlord’s Expenses. In the event Tenant shall assign this Lease or sublet
the Premises or request the consent of Landlord to any Transfer, then Tenant
shall pay Landlord’s reasonable costs and expenses (not to exceed $2,000.00 per
Transfer or attempt to Transfer) incurred in connection therewith, including,
but not limited to, attorneys’, architects’, accountants’, engineers’ or other
consultants’ fees.
13. Default; Remedies.
13.1. Default by Tenant. Landlord and Tenant hereby agree that the occurrence of
any one or more of the following events is a material default by Tenant under
this Lease and that said default shall give Landlord the rights described in
Section 13.2. Landlord or Landlord’s authorized agent shall have the right to
execute and deliver any notice of default, notice to pay rent or quit or any
other notice Landlord gives Tenant.
(a) Tenant’s failure to make any payment of Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases,
parking charges, charges for after hours HVAC, late charges, or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of five (5) days after written notice
thereof from Landlord to Tenant. In the event that Landlord serves Tenant with a
notice to pay rent or quit pursuant to applicable unlawful detainer statutes,
such notice shall also constitute the notice required by this Section 13.1(a).
(b) The abandonment of the Premises by Tenant in which event Landlord shall not
be obligated to give any notice of default to Tenant.
(c) The failure of Tenant to comply with any of its obligations under
Sections 6.1, 6.2(b), 7.2, 7.3, 8, 12, 18, 20, 22, 23, 25, 33, 34, and 55 and 59
where Tenant fails to comply with its obligations or fails to cure any earlier
breach of such obligation within ten (10) days following written notice from
Landlord to Tenant. In the event Landlord serves Tenant with a notice to quit or
any other notice pursuant to applicable unlawful detainer statutes, said notice
shall also constitute the notice required by this Section 13.1(c).
(d) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Tenant (other than
those referenced in Sections 13.1(a), (b) and (c), above), where such failure
shall continue for a period of ten (10) business days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s non-performance is such that more than ten (10) business days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said ten (10) business day period
and thereafter diligently pursues such cure to completion. In the event that
Landlord serves Tenant with a notice to quit pursuant to applicable unlawful
detainer statutes, said notice shall also constitute the notice required by this
Section 13.1(d).
(e) (i) The making by Tenant or any guarantor of Tenant’s obligations hereunder
of any general arrangement or general assignment for the benefit of creditors;
(ii) Tenant or any guarantor becoming a “debtor” as defined in 11 U.S.C. 101 or
any successor statute thereto (unless, in the case of a petition filed against
Tenant or guarantor, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; or (v) the insolvency of
Tenant. In the event that any provision of this Section 13.1(e) is contrary to
any applicable law, such provision shall be of no force or effect.
(f) The discovery by Landlord that any financial statement, representation or
warranty given to Landlord by Tenant, or by any guarantor of Tenant’s
obligations hereunder was materially false at the time given. Tenant
acknowledges that Landlord has entered into this Lease in material reliance on
such information.
(g) If Tenant is a corporation, a partnership, or a limited liability company,
the dissolution or liquidation of Tenant.
(h) If Tenant’s obligations under this Lease are guaranteed; (i) the death of a
guarantor, (ii) the termination of a guarantor’s liability with respect to this
Lease other than in accordance with the terms of such guaranty, (iii) a
guarantor becoming insolvent or the subject of a bankruptcy filing, (iv)a
guarantor’s refusal to honor the guaranty, or (v) a guarantor’s breach of its
guaranty obligation on an anticipatory breach basis.
13.2. Remedies.
(a) In the event of any material default or breach of this Lease by Tenant
beyond any applicable notice and cure period, Landlord may, at any time
thereafter, with or without notice or demand, and without limiting Landlord in
the exercise of any right or remedy which Landlord may have by reason of such
default:
(i) Terminate Tenant’s right to possession of the Premises. Upon any such
termination, Tenant shall immediately surrender possession of the Premises to
Landlord. Landlord reserves all rights and remedies available to it pursuant to
the terms and conditions of this Lease as well as under applicable law. Tenant
hereby grants Landlord the full and free right to enter the Premises. Tenant
releases Landlord of any liability for any damage resulting therefrom and waives
any right to claim damage for such re-entry. Tenant also agrees that Landlord’s
right to re-lease or any other right given to Landlord as a consequence of
Tenant’s default hereunder or by operation of law is not relinquished. On
termination of Tenant’s right of possession, Landlord shall be entitled to
recover from Tenant: (i) the unpaid rent which had been earned at the time of
the termination; (ii) the amount by which the unpaid rent which would have been
earned after termination until the time of the award exceeds the amount of any
rental, if any, received for the Premises during such time period; (iii) the
amount by which the unpaid rent for the balance of the Term of the Lease after
the time of award exceeds the amount of any rent to be received (net of
re-letting expenses as described below) from any replacement tenant occupying
the Premises at the time of the award, or, if the Premises are not occupied at
the time of the award by a rent-paying replacement tenant, the full amount of
the rent to be earned hereunder for the balance of the Term of the Lease
discounted to net present value assuming a discount rate of one percent (1%)
above the discount rate of the Federal Reserve Bank of Richmond in effect at the
time of the award; and provided further, however, that Landlord shall repay to
Tenant the excess of the foregoing amount over any rent received for the
Premises during the balance of the Term of the Lease (net of reletting expenses
as described below) similarly discounted; and (iv) at the time of the award any
other amount reasonably necessary to compensate Landlord for all the damage
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would likely result therefrom,
including but not limited to, all reasonable, actual and documented costs and
expenses attributable to recovering possession of the Premises, re-letting
expenses (including the costs and expenses of any necessary repairs, renovations
and alterations to the Premises), reasonable, actual and documented costs of
carrying the Premises (including but not limited to, Landlord’s payment of real
property taxes and insurance premiums), reasonable and actual legal fees and
associated costs and expenses, the unamortized portion of all brokerage
commissions paid in connection with this Lease and all costs of tenant
improvements (amortized without interest on a straight line basis over the
initial Term of the Lease), and reimbursement of any deferred rent or other
Lease execution inducement.

 

13



--------------------------------------------------------------------------------



 



(ii) maintain Tenant’s right of possession in which event Landlord shall have
the remedy which permits Landlord to continue this Lease in effect after
Tenant’s breach and abandonment and recover rent as it becomes due. Acts of
maintenance or preservation, efforts to relet the Premises, or removal or
storage of Tenant’s personal property, shall not constitute a termination of
Tenant’s right to possession or act as an acceptance of any surrender of the
Premises. Landlord shall not be required to relet any or all of the Premises
prior to leasing other vacant space at the Project, nor shall Landlord be
required to accept a tenant: (i) that does not otherwise meet Landlord’s
financial and other criteria to the extent reasonable, nor (ii) a tenant who
intends to make a use other than the use permitted by the Lease.
(iii) collect sublease rents (or appoint a receiver to collect such rent) and
otherwise perform Tenant’s obligations at the Premises, it being agreed,
however, that the appointment of a receiver for Tenant shall not constitute an
election by Landlord to terminate this Lease.
(iv) pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Premises are located.
(b) No remedy or election hereunder shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies at law or in equity.
The expiration or termination of this Lease and/or the termination of Tenant’s
right to possession of the Premises shall not relieve Tenant of liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the Term hereof or by reason of Tenant’s occupancy of the Premises.
(c) If Tenant abandons the Premises, Landlord may re-enter the Premises and such
re-entry shall not be deemed to constitute Landlord’s election to accept a
surrender of the Premises or to otherwise relieve Tenant from liability for its
breach of this Lease. No surrender of the Premises shall be effective against
Landlord unless Landlord has entered into a written agreement with Tenant in
which Landlord expressly agrees to (i) accept a surrender of the Premises and
(ii) relieve Tenant of liability under the Lease. The delivery by Tenant to
Landlord of possession of the Premises shall not constitute the termination of
the Lease or the surrender of the Premises.
13.3. Default by Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice by Tenant to Landlord and to the holder of any
mortgage or deed of trust encumbering the Project whose name and address shall
have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion. In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default, and Tenant’s
remedies shall be limited to damages and/or an injunction. This Lease and the
obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of a Force Majeure
Event, and the time for Landlord’s performance shall be extended for the period
of any such delay. Any claim, demand, right or defense by Tenant that arises out
of this Lease or the negotiations which preceded this Lease shall be barred
unless Tenant commences an action thereon, or interposes a defense by reason
thereof, within six (6) months after the date of the inaction, omission, event
or action that gave rise to such claim, demand, right or defense.
13.4. Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s
Share of Real Property Tax increases, parking charges, after hours HVAC charges,
or other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord by the terms of any
mortgage or trust deed encumbering the Project. Accordingly, if any installment
of Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s Share of
Real Property Tax increases, parking charges, after hours HVAC charges or any
other sum due from Tenant shall not be received by Landlord within five (5) days
of when such amount shall be due, then, without any requirement for notice or
demand to Tenant, Tenant shall immediately pay to Landlord a late charge equal
to six percent (6%) of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder including the assessment of interest under
Section 13.5.
13.5. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Landlord that is not paid within five (5) days of when due shall
bear interest at the lesser of ten percent (10%) per annum, or the maximum rate
permitted by applicable law. Payment of such interest shall not excuse or cure
any default by Tenant under this Lease; provided, however, that interest shall
not be payable on late charges incurred by Tenant nor on any amounts upon which
late charges are paid by Tenant.
13.6. Payment of Rent and Security Deposit After Default. If Tenant fails to pay
Base Rent, Tenant’s Share of Operating Expense increases, Tenant’s Share of Real
Property Tax increases, parking charges or any other monetary obligation due
hereunder within five (5) days of the date it is due, after Tenant’s third
failure to pay any monetary obligation on the date it is due, at Landlord’s
option, all monetary obligations of Tenant hereunder shall thereafter be paid by
cashiers check, and Tenant shall, upon demand, provide Landlord with an
additional Security Deposit equal to three (3) months’ Base Rent. If Landlord
has required Tenant to make said payments by cashiers check or to provide an
additional Security Deposit, Tenant’s failure to make a payment by cashiers
check or to provide an additional Security Deposit, shall be a material default
hereunder.
14. Landlord’s Right to Cure Default; Payments by Tenant. All covenants and
agreements to be kept or performed by Tenant under this Lease shall be performed
by Tenant at Tenant’s sole cost and expense and without any reduction of rent.
If Tenant shall fail to perform any of its obligations under this Lease, within
a reasonable time after such performance is required by the terms of this Lease,
Landlord may, but shall not be obligated to, after three (3) days’ prior written
notice to Tenant, make any such payment or perform any such act on Tenant’s
behalf without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder. Tenant shall pay to Landlord,
within ten (10) days after delivery by Landlord to Tenant of statements
therefor, an amount equal to the expenditures reasonably made by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of this Section 14.
15. Condemnation. If any portion of the Premises or the Project are taken under
the power of eminent domain, or sold under the threat of the exercise of said
power (all of which are herein called “Condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs; provided that if so much of the
Premises or Project are taken by such Condemnation as would substantially and
adversely affect the operation and profitability of Tenant’s business conducted
from the Premises, and said taking lasts for ninety (90) days or more, Tenant
shall have the option, to be exercised only in writing within thirty (30) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within thirty (30) days after the condemning authority
shall have taken possession), to terminate this Lease as of the date the
condemning authority takes such possession. If a taking lasts for less than
ninety (90) days, Tenant’s rent shall be abated during said period but Tenant
shall not have the right to terminate this Lease. If Tenant does not

 

14



--------------------------------------------------------------------------------



 



terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the rent, Tenant’s Share of Operating Expenses and Tenant’s Share of Real
Property Tax increases shall be reduced in the proportion that the usable floor
area of the Premises taken bears to the total usable floor area of the Premises.
Common Areas taken shall be excluded from the Common Areas usable by Tenant and
no reduction of rent shall occur with respect thereto or by reason thereof.
Landlord shall have the option in its sole but reasonable discretion to
terminate this Lease as of the taking of possession by the condemning authority,
by giving written notice to Tenant of such election within thirty (30) days
after receipt of notice of a taking by Condemnation of any part of the Premises
or the Project. Any award for the taking of all or any part of the Premises or
the Project under the power of eminent domain or any payment made under threat
of the exercise of such power shall be the property of Landlord, whether such
award shall be made as compensation for diminution in value of the leasehold,
for good will, for the taking of the fee, as severance damages, or as damages
for tenant improvements; provided, however, that Tenant shall be entitled to any
separate award for loss of or damage to Tenant’s removable personal property and
for moving expenses. In the event that this Lease is not terminated by reason of
such Condemnation, and subject to the requirements of any lender that has made a
loan to Landlord encumbering the Project, Landlord shall to the extent of
severance damages received by Landlord in connection with such Condemnation,
repair any damage to the Project caused by such Condemnation except to the
extent that Tenant has been reimbursed therefor by the condemning authority.
Tenant shall pay any amount in excess of such severance damages required to
complete such repair. This Section, not general principles of law or the State
of Maryland Code of Civil Procedure shall govern the rights and obligations of
Landlord and Tenant with respect to the Condemnation of all or any portion of
the Project.
16. Vehicle Parking.
16.1. Use of Parking Facilities. During the Term and subject to the rules and
regulations attached hereto as Exhibit “C”, as modified by Landlord from time to
time (the “Rules”), Tenant shall be entitled to use the number of parking spaces
set forth in Section 1.13 in the parking facility of the Project at the monthly
rate applicable from time to time for monthly parking as set by Landlord and/or
its licensee. As of the date of this Lease, Landlord and Tenant acknowledge that
there doesn’t exist any fee for use of the Parking Facilities and Landlord shall
agree that Tenant shall utilize the Parking Facilities at no charge for the Term
of the Lease. Landlord may, in its sole discretion, assign tandem parking spaces
to Tenant and designate the location of any reserved parking spaces. For
purposes of this Lease, a “parking space” refers to the space in which one
(1) motor vehicle is intended to park (e.g., a tandem parking stall includes two
tandem parking spaces). Landlord reserves the right at any time to relocate
Tenant’s reserved and unreserved parking spaces. If Tenant commits or allows in
the parking facility any of the activities prohibited by the Lease or the Rules,
then Landlord shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Tenant, which cost shall be immediately payable by Tenant
upon demand by Landlord. Tenant’s parking rights are the personal rights of
Tenant and Tenant shall not transfer, assign, or otherwise convey its parking
rights separate and apart from this Lease.
16.2. Intentionally Omitted.
17. Broker’s Fee. Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.15, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys’ fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.
18. Estoppel Certificate.
18.1. Delivery of Certificate. Tenant shall at any time upon not less than ten
(10) business days’ prior written notice from Landlord execute, acknowledge and
deliver to Landlord a statement in writing certifying to the extent factually
accurate such information as Landlord may reasonably request including, but not
limited to, the following: (a) that this Lease is unmodified and in full force
and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) (b) the
date to which the Base Rent and other charges are paid in advance and the
amounts so payable, (c) that there are not, to Tenant’s knowledge, any uncured
defaults or unfulfilled obligations on the part of Landlord, or specifying such
defaults or unfulfilled obligations, if any are claimed, (d) that all tenant
improvements to be constructed by Landlord, if any, have been completed in
accordance with Landlord’s obligations and (e) that Tenant has taken possession
of the Premises. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Project.
18.2. Failure to Deliver Certificate. At Landlord’s option, the failure of
Tenant to deliver such statement within such time shall constitute a material
default of Tenant hereunder, or it shall be conclusive upon Tenant that (a) this
Lease is in full force and effect, without modification except as may be
represented by Landlord, (b) there are no uncured defaults in Landlord’s
performance, (c) not more than one month’s Base Rent has been paid in advance,
(d) all tenant improvements to be constructed by Landlord, if any, have been
completed in accordance with Landlord’s obligations and (e) Tenant has taken
possession of the Premises.
19. Landlord’s Liability. Tenant acknowledges that Landlord shall have the right
to transfer all or any portion of its interest in the Project and to assign this
Lease to the transferee. Tenant agrees that in the event of such a transfer
Landlord shall automatically be released from all liability under this Lease
from and after the date of such transfer provided such transferee assumes in
writing all of Landlord’s obligations hereunder; and Tenant hereby agrees to
look solely to Landlord’s transferee for the performance of Landlord’s
obligations hereunder after the date of the transfer. Upon such a transfer,
Landlord shall, at its option, return Tenant’s Security Deposit to Tenant or
transfer Tenant’s Security Deposit to Landlord’s transferee and, in either
event, Landlord shall have no further liability to Tenant for the return of its
Security Deposit. Subject to the rights of any lender holding a mortgage or deed
of trust encumbering all or part of the Project, Tenant agrees to look solely to
Landlord’s equity interest in the Project for the collection of any judgment
requiring the payment of money by Landlord arising out of (a) Landlord’s failure
to perform its obligations under this Lease or (b) the negligence or willful
misconduct of Landlord, its partners, employees and agents. No other property or
assets of Landlord shall be subject to levy, execution or other enforcement
procedure for the satisfaction of any judgment or writ obtained by Tenant
against Landlord. No partner, employee or agent of Landlord shall be personally
liable for the performance of Landlord’s obligations hereunder or be named as a
party in any lawsuit arising out of or related to, directly or indirectly, this
Lease and the obligations of Landlord hereunder. The obligations under this
Lease do not constitute personal obligations of the individual partners of
Landlord and Tenant shall not seek recourse against the individual partners of
Landlord or their assets.
20. Indemnity. Tenant hereby agrees to indemnify, defend and hold harmless
Landlord, and its employees, partners, agents, contractors, lenders and ground
lessors (said persons and entities are hereinafter collectively referred to as
the “Indemnified Parties”) from and against any and all liability, loss, cost,
damage, claims, loss of rents, liens, judgments, penalties, fines, settlement
costs, investigation costs, the cost of consultants and experts, attorneys fees,
court costs and other legal expenses, the effects of environmental
contamination, the cost of environmental testing, the removal, remediation
and/or abatement of the effects of Hazardous Substances or Medical Waste (as
those terms are defined below), insurance policy deductibles and other expenses
(hereinafter collectively referred to as “Losses”) arising out of or related to
an “Indemnified Matter” (as defined below). For purposes of this Section 20, an
“Indemnified Matter” shall mean any matter for which one or more of the
Indemnified Parties incurs liability or Losses if the Losses arise out of or
involve, directly or indirectly, (a) Tenant’s or its employees, agents,
contractors or invitees (all of said persons or entities are hereinafter
collectively referred to as “Tenant Parties”) use or occupancy of the Premises
or the Project, (b) any act, omission or neglect of a Tenant Party, (c) Tenant’s
failure to perform any of its obligations under the Lease, (d) the existence,
use or disposal of any Hazardous Substance (as defined in

 

15



--------------------------------------------------------------------------------



 



Section 22 below) brought on to the Project by a Tenant Party, (e) the
existence, use or disposal of any Medical Waste (as described in Section 23
below) brought on to the Project by a Tenant Party or (f) any other matters for
which Tenant has agreed to indemnify Landlord pursuant to any other provisions
of this Lease. Tenant’s obligations hereunder shall include, but shall not be
limited to (a) compensating the Indemnified Parties for Losses arising out of
Indemnified Matters within ten (10) days after written demand from an
Indemnified Party and (b) providing a defense, with counsel reasonably
satisfactory to the Indemnified Party, at Tenant’s sole expense, within ten (10)
days after written demand from the Indemnified Party, of any claims, action or
proceeding arising out of or relating to an Indemnified Matter whether or not
litigated or reduced to judgment and whether or not well founded. If Tenant is
obligated to compensate an Indemnified Party for Losses arising out of an
Indemnified Matter, Landlord shall have the immediate and unconditional right,
but not the obligation, without notice or demand to Tenant, to pay the Losses to
the Common Areas, another tenant’s premises or to any other part of the Project
to be repaired and to compensate other tenants of the Project or other persons
or entities for Losses arising out of an Indemnified Matter. The Indemnified
Parties need not first pay any Losses to be indemnified hereunder. Tenant’s
obligations under this Section shall not be released, reduced or otherwise
limited because one or more of the Indemnified Parties are or may be actively or
passively negligent with respect to an Indemnified Matter or because an
Indemnified Party is or was partially responsible for the Losses incurred. This
indemnity is intended to apply to the fullest extent permitted by applicable
law. Tenant’s obligations under this Section shall survive the expiration or
termination of this Lease unless specifically waived in writing by Landlord
after said expiration or termination. Notwithstanding the provisions of
Sections 20 and 21 of the Lease to the contrary, Tenant shall not be required to
indemnify and hold Landlord harmless from any loss, cost, liability, damage or
expense (collectively “Claims”), to any person, property or entity resulting
from the gross negligence or willful misconduct of Landlord or its agents or
employees, in connection with Landlord’s activities at the Project, and Landlord
hereby indemnifies and saves Tenant harmless from any such Claims. Each party’s
agreement to indemnify and hold the other harmless set forth above are not
intended to, and shall not relieve any insurance carrier of its obligations
under policies required to be carried by Landlord or Tenant pursuant to the
provisions of the Lease to the extent that such policies cover the results of
such acts or conduct.
21. Exemption of Landlord from Liability. Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant’s business or any loss of income
therefrom or for loss of or damage to the merchandise, tenant improvements,
fixtures, furniture, equipment, computers, files, automobiles, or other property
of Tenant, Tenant’s employees, agents, contractors or invitees, or any other
person in or about the Project, nor shall Landlord be liable for injury to the
person of Tenant, Tenant’s employees, agents, contractors or invitees, whether
such damage or injury is caused by or results from any cause whatsoever
including, but not limited to, theft, criminal activity at the Project,
negligent security measures, bombings or bomb scares, Hazardous Substances or
Medical Waste, fire, steam, electricity, gas, water or rain, flooding, breakage
of pipes, sprinklers, plumbing, air conditioning or lighting fixtures, or from
any other cause, whether said damage or injury results from conditions arising
upon the Premises or upon other portions of the Project, or from other sources
or places, or from new construction or the repair, alteration or improvement of
any part of the Project, unless the cause of the damage or injury arises out of
Landlord’s or its employees, agents or contractors grossly negligent or willful
misconduct. Landlord shall not be liable for any damages arising from any act or
neglect of any employees, agents, contractors or invitees of any other tenant,
occupant or user of the Project, nor from the failure of Landlord to enforce the
provisions of the lease of any other tenant of the Project. Tenant, as a
material part of the consideration to Landlord hereunder, hereby assumes all
risk of damage to Tenant’s property or business or injury to persons, in, upon
or about the Project arising from any cause, excluding Landlord’s gross
negligence or willful misconduct or the gross negligence or willful misconduct
of its employees, agents or contractors, and Tenant hereby waives all claims in
respect thereof against Landlord, its employees, agents and contractors.
22. Hazardous Material. For purposes of this Lease, the term “Hazardous
Material” means any hazardous substance, hazardous waste, infectious waste, or
toxic substance, material, or waste which becomes regulated or is defined as
such by any local, state or federal governmental authority. Except for small
quantities of ordinary office supplies such as copier toners, liquid paper,
glue, ink and common household cleaning materials, Tenant shall not cause or
permit any Hazardous Material to be brought, kept or used in or about the
Premises or the Project by Tenant, its agents, employees, contractors, or
invitees. Tenant hereby agrees to indemnify Landlord from and against any breach
by Tenant of the obligations stated in the preceding sentence, and agrees to
defend and hold Landlord harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable space or of any amenity of the Project, damages
arising from any adverse impact on marketing of space in the Project, sums paid
in settlement of claims, attorneys’ fees, consultant fees and expert fees) which
arise during or after the Term of this Lease as result of such breach. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions and any
cleanup, remedial removal, or restoration work required due to the presence of
Hazardous Material. Tenant shall promptly notify Landlord of any release of a
Hazardous Material in the Premises or at the Project of which Tenant becomes
aware, whether caused by Tenant or any other person or entity. The provisions of
this Section 22 shall survive the termination of the Lease.
22.1. Definition and Consent. The term “Hazardous Substance” as used in this
Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or affect, either by itself or in
combination with other materials expected to be on the Premises, is either:
(a) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (b) regulated or monitored by any governmental
entity, (c) a basis for liability of Landlord to any governmental entity or
third party under any federal, state or local statute or common law theory or
(d) defined as a hazardous material or substance by any federal, state or local
law or regulation. Except for small quantities of ordinary office supplies such
as copier toner, liquid paper, glue, ink and common household cleaning
materials, Tenant shall not cause or permit any Hazardous Substance to be
brought, kept, or used in or about the Premises or the Project by Tenant, its
agents, employees, contractors or invitees.
22.2. Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance, or a condition involving or resulting from
same, has come to be located in, on or under or about the Premises or the
Project, Tenant shall immediately give written notice of such fact to Landlord.
Tenant shall also immediately give Landlord (without demand by Landlord) a copy
of any statement, report, notice, registration, application, permit, license,
given to or received from, any governmental authority or private party, or
persons entering or occupying the Premises, concerning the presence, spill,
release, discharge of or exposure to, any Hazardous Substance or contamination
in, on or about the Premises or the Project.
22.3. Inspection; Compliance. Landlord and Landlord’s employees, agent,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times, for the purpose
of inspecting the condition of the Premises and for verifying compliance by
Tenant with this Section 22. Landlord shall have the right to employ experts
and/or consultants in connection with its examination of the Premises and with
respect to the installation, operation, use, monitoring, maintenance, or removal
of any Hazardous Substance on or from the Premises. The costs and expenses of
any such inspections shall be paid by the party requesting same, unless a
contamination, caused or materially contributed to by Tenant, is found to exist
or be imminent, or unless the inspection is requested or ordered by governmental
authority as the result of any such existing or imminent violation or
contamination caused by Tenant. In any such case, Tenant shall upon request
reimburse Landlord for the reasonable, actual and documented costs and expenses
of such inspection.
22.4. Landlord’s Representations. Landlord represents and warrants to the best
of its knowledge and belief that, as of the date hereof, there are no Hazardous
Materials on, in or under the Premises or the Project in violation of any
applicable laws. Landlord shall indemnify, defend and hold harmless Tenant from
and against any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses which arise solely as a result of the existence or
disposal of Hazardous Material brought into the Project by Landlord, its
employees, contractors or agents in violation of any applicable laws.

 

16



--------------------------------------------------------------------------------



 



23. Medical Waste.
23.1. Disposal of Medical Waste. Tenant hereby agrees, at Tenant’s sole expense,
to dispose of its medical waste in compliance with all federal, state and local
laws, rules and regulations relating to the disposal of medical waste and to
dispose of the medical waste in a prudent and reasonable manner. Tenant shall
not place any medical waste in refuse containers emptied by Landlord’s
janitorial staff or in the Project’s refuse containers. At Landlord’s option, in
Landlord’s sole but reasonable discretion, Landlord shall have the right, upon
sixty (60) days’ advance written notice to Tenant, at any time and from time to
time, to elect to provide medical waste disposal services to Tenant. If Landlord
elects to provide medical waste disposal services to Tenant, all costs incurred
by Landlord in providing such services shall be paid by Tenant to Landlord as
additional rent. Landlord may bill Tenant for said costs based upon the actual
cost of providing said services to Tenant, as determined by Landlord, in
Landlord’s sole discretion, or Landlord may bill said expenses based upon
Tenant’s Share of the total cost of providing said services.
23.2. Duty to Inform Landlord. Within ten (10) days following Landlord’s written
request, Tenant shall provide Landlord with any information requested by
Landlord concerning the existence, generation or disposal of medical waste at
the Premises, including, but not limited to, the following information: (a) the
name, address and telephone number of the person or entity employed by Tenant to
dispose of its medical waste, including a copy of any contract with said person
or entity, (b) a list of each type of medical waste generated by Tenant at the
Premises and a description of how Tenant disposes of said medical waste, (c) a
copy of any laws, rules or regulations in Tenant’s possession relating to the
disposal of the medical waste generated by Tenant, and (d) copies of any
licenses or permits obtained by Tenant in order to generate or dispose of said
medical waste. Tenant shall also immediately provide to Landlord (without demand
by Landlord) a copy of any notice, registration, application, permit, or license
given to or received from any governmental authority or private party, or
persons entering or occupying the Premises, concerning the presence, release,
exposure or disposal of any medical waste in or about the Premises or the
Project.
23.3. Inspection; Compliance. Landlord and Landlord’s employees, agents,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times, for the purpose
of verifying compliance by Tenant with this Section 23. Landlord shall have the
right to employ experts and/or consultants in connection with its examination of
the Premises and with respect to the generation and disposal of medical waste on
or from the Premises. The cost and expenses of any such inspection shall be paid
by Landlord, unless it is determined that Tenant is not disposing of its medical
waste in a manner permitted by applicable law, in which case Tenant shall
immediately reimburse Landlord for the cost of such inspection.
24. Tenant Improvements. Tenant acknowledges and agrees that Landlord shall not
be obligated to construct any tenant improvements on behalf of Tenant unless a
work letter agreement (the “Work Letter”) is attached to this Lease as
Schedule 1. If a space plan is attached to the Work Letter, the space plan shall
not be binding on Landlord unless the space plan has been approved by Landlord
in writing. Except as set forth in a Work Letter, it is specifically understood
and agreed that Landlord has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, the Project, or any
part thereof, or to provide any allowance for such purposes, and that no
representations respecting the condition of the Premises or the Project have
been made by Landlord to Tenant.
See Addendum Paragraph 2
25. Subordination.
25.1. Effect of Subordination. This Lease, and any Option (as defined in
Section 26 below) granted hereby, upon Landlord’s written election, shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or any
other hypothecation or security now or hereafter placed upon the Project and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. At the
request of any mortgagee, trustee or ground lessor, Tenant shall attorn to such
person or entity. If any mortgagee, trustee or ground lessor shall elect to have
this Lease and any Options granted hereby prior to the lien of its mortgage,
deed of trust or ground lease, and shall give written notice thereof to Tenant,
this Lease and such Options shall be deemed prior to such mortgage, deed of
trust or ground lease, whether this Lease or such Options are dated prior or
subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof. In the event of the foreclosure of a security device,
the new owner shall not (a) be liable for any act or omission of any prior
landlord or with respect to events occurring prior to its acquisition of title,
(b) be liable for the breach of this Lease by any prior landlord, (c) be subject
to any offsets or defenses which Tenant may have against the prior landlord or
(d) be liable to Tenant for the return of its Security Deposit. In the event
that the Project shall become subject to any lien of any mortgage, deed of trust
or any other hypothecation or security after the Commencement Date, Landlord
shall use commercially reasonable efforts to obtain a non-disturbance agreement
from any future lender of the Project on such lender’s standard form for the
benefit of Tenant.
25.2. Execution of Documents. Tenant agrees to execute and acknowledge any
documents Landlord reasonably requests that Tenant execute to effectuate an
attornment, a subordination, or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be. Tenant’s failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Tenant hereunder or, at
Landlord’s option, Landlord shall have the right to execute such documents on
behalf of Tenant as Tenant’s attorney-in-fact. Tenant does hereby make,
constitute and irrevocably appoint Landlord as Tenant’s attorney-in-fact and in
Tenant’s name, place and stead, to execute such documents in accordance with
this Section 25.2.
26. Options.
26.1. Definition. As used in this Lease, the word “Option” has the following
meaning: (1) the right or option to extend the Term of this Lease or to renew
this Lease, and (2) the option or right of first refusal to lease the Premises
or the right of first offer to lease the Premises or the right of first refusal
to lease other space within the Project or the right of first offer to lease
other space within the Project, and (3) the right or option to terminate this
Lease prior to its expiration date or to reduce the size of the Premises. Any
Option granted to Tenant by Landlord must be evidenced by a written option
agreement attached to this Lease as a rider or addendum or said option shall be
of no force or effect.
26.2. Options Personal. Each Option granted to Tenant in this Lease, if any, is
personal to the original Tenant and may be exercised only by the original Tenant
while occupying the entire Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than Tenant,
including, without limitation, any permitted transferee as defined in
Section 12. The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise. If at any time an
Option is exercisable by Tenant, the Lease has been assigned, or a sublease
exists as to any portion of the Premises, the Option shall be deemed null and
void and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Option. For purposes of this Section 26.2 only, a Permitted
Transferee shall be deemed to be the “original Tenant”.
26.3. Multiple Options. In the event that Tenant has multiple Options to extend
or renew this Lease a later Option cannot be exercised unless the prior Option
to extend or renew this Lease has been so exercised.

 

17



--------------------------------------------------------------------------------



 



26.4. Effect of Default on Options. Tenant shall have no right to exercise an
Option (i) during the time commencing from the date Landlord gives to Tenant a
notice of default pursuant to Section 13.1 and continuing until the
noncompliance alleged in said notice of default is cured, or (ii) if Tenant is
in default of any of the terms, covenants or conditions of this Lease. The
period of time within which an Option may be exercised shall not be extended or
enlarged by reason of Tenant’s inability to exercise an Option because of the
provisions of this Section 26.4.
26.5. Limitations on Options. Notwithstanding anything to the contrary contained
in any rider or addendum to this Lease, any options, rights of first refusal or
rights of first offer granted hereunder shall be subject and secondary to
Landlord’s right to first offer and lease any such space to any tenant who is
then occupying or leasing such space at the time the space becomes available for
leasing and shall be subject and subordinated to any other options, rights of
first refusal or rights of first offer previously given to any other person or
entity.
26.6. Notice of Exercise of Option. Notwithstanding anything to the contrary
contained in Section 40, Tenant may only exercise an option by delivering its
written notice of exercise to Landlord by certified mail, return receipt and
date of delivery requested. It shall be Tenant’s obligation to prove that such
notice was so sent in a timely manner and was delivered to Landlord by the U.S.
Postal Service.
See Addendum Paragraph 3
27. Landlord Reservations. Landlord shall have the right: (a) to change the name
and address of the Project or Building upon not less than ninety (90) days prior
written notice; (b) to provide and install Building standard graphics on or near
the door of the Premises and such portions of the Common Areas as Landlord shall
determine, in Landlord’s sole discretion the cost of which shall be included as
an Operating Expense reimbursable in accordance with Section 4.2 herein; (c) to
permit any tenant the exclusive right to conduct any business as long as such
exclusive right does not conflict with any rights expressly given herein; and
(d) to place signs, notices or displays upon the roof, interior, exterior or
Common Areas of the Project. Tenant shall not use a representation (photographic
or otherwise) of the Building or the Project or their name(s) in connection with
Tenant’s business or suffer or permit anyone, except in an emergency, to go upon
the roof of the Building. Landlord reserves the right to use the exterior walls
of the Premises, and the area beneath, adjacent to and above the Premises,
together with the right to install, use, maintain and replace equipment,
machinery, pipes, conduits and wiring through the Premises, which serve other
parts of the Project, provided that Landlord’s use does not unreasonably
interfere with Tenant’s use of the Premises.
28. Changes to Project. Landlord shall have the right, in Landlord’s sole
discretion, from time to time, to make changes to the size, shape, location,
number and extent of the improvements comprising the Project (hereinafter
referred to as “Changes”) including, but not limited to, the Project interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas and landscaped areas so long as such
Changes do not have a permanent material adverse effect on Tenant’s access to or
use and enjoyment of the Premises. In connection with the Changes, Landlord may,
among other things, erect scaffolding or other necessary structures at the
Project, limit or eliminate access to portions of the Project, including
portions of the Common Areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Tenant hereby agrees that
such Changes and Landlord’s actions in connection with such Changes shall in no
way constitute a constructive eviction of Tenant or entitle Tenant to any
abatement of rent. Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the Changes, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord’s actions in connection with such
Changes. Landlord shall use reasonable efforts to minimize unreasonable
interference with Tenant’s use and occupancy of the Premises during Landlord’s
actions in connection with such Changes.
29. Substitution of Other Premises. Landlord shall have the right at any time to
move Tenant to any other leasable space in the Project provided that said space
shall be substantially similar in nature, orientation, size, condition and
finishes as the Premises. approximately the same size as the Premises and that
Landlord shall pay the cost of moving Tenant’s furniture and equipment to the
new space as well as the reasonable cost of rewiring Tenant’s computers,
Tenant’s cost of replacing existing stationery on hand and other similar,
customary and reasonable moving costs. The new space shall include tenant
improvements that are substantially equivalent to the tenant improvements
contained in the Premises, and the cost of any required tenant improvements
shall be paid by Landlord. If Landlord elects to relocate Tenant, Landlord shall
give Tenant written notice of its election and Tenant shall have thirty
(30) days thereafter to agree to be relocated in accordance with the terms and
conditions of this Section 29 or to elect to terminate this Lease. If Tenant
elects to terminate this Lease within said thirty (30) day period or fails to
respond to Landlord’s notice within said thirty (30) day period, this Lease
shall then terminate on the date which is sixty (60) days after the date
Landlord gave Tenant its written notice electing to relocate Tenant. Landlord
shall have no liability to Tenant as a result of Tenant’s election to terminate
this Lease. Prior to said termination, Landlord and Tenant shall perform all of
their obligations under this Lease. If Tenant elects to be relocated, Landlord
shall deliver substitute space to Tenant not more than one hundred eighty
(180) days after (a) Tenant agrees to be relocated and (b) approves plans for
the construction of required tenant improvements at the new space, if any.
Tenant shall not unreasonably withhold or delay its approval of any plans for
the construction of tenant improvements. Landlord shall give Tenant thirty
(30) days’ advance notice of the estimated move in date. Prior to the date that
Tenant is moved to the new space, Tenant shall remain in the Premises and shall
continue to perform all of its obligations under this Lease. After Tenant moves
into the new space, this Lease shall remain in full force and effect and be
deemed applicable to such new space, except as to Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases and
the number of parking spaces Tenant shall be entitled to use, all of which shall
be adjusted based on the relationship between the number of rentable square feet
in the original Premises and the number of rentable square feet in the
substituted space. Upon Tenant’s election to be relocated, Landlord and Tenant
shall amend this Lease to provide for the relocation of the Premises.
30. Holding Over. If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the term hereof with
Landlord’s consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the Base Rent payable shall be the greater of (a) one
hundred fifty percent (150%) of the Base Rent payable immediately preceding the
termination date of this Lease or (b) one hundred twenty-five percent (125%) of
the fair market base rent for the Premises as of the date Tenant holds over, and
all Options, if any, shall be deemed terminated and be of no further effect. If
Tenant remains in possession of the Premises or any part thereof after the
expiration of the Term hereof without Landlord’s consent, Tenant shall, at
Landlord’s option, be treated as a tenant at sufferance or a trespasser. Nothing
contained herein shall be construed to constitute Landlord’s consent to Tenant
holding over at the expiration or earlier termination of the Term. Tenant hereby
agrees to indemnify, hold harmless and defend Landlord from any cost, loss,
claim or liability (including attorneys’ fees) Landlord may incur as a result of
Tenant’s failure to surrender possession of the Premises to Landlord upon the
termination of this Lease.
31. Landlord’s Access.
31.1. Access. Landlord and Landlord’s agents, contractors and employees shall
have the right to enter the Premises at reasonable times upon reasonable notice
(except in the event of an emergency) for the purpose of inspecting the
Premises, performing any services required of Landlord, showing the Premises to
prospective purchasers, lenders, or tenants, undertaking safety measures and
making alterations, repairs, improvements or additions to the Premises or to the
Project. In the event of an emergency, Landlord may gain access to the Premises
by any reasonable means, and Landlord shall not be liable to Tenant for damage
to the Premises or to Tenant’s property resulting from such access. Landlord may
at any time place on or about the Building for sale or for lease signs and
Landlord may at any time during the last one hundred twenty (120) days of the
Term hereof place on or about the Premises for lease signs. In the exercise of
any of Landlord’s rights hereunder, Landlord agrees that it: (i) will use
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises, and (ii) shall not materially and adversely affect Tenant’s
business operations at the Premises.

 

18



--------------------------------------------------------------------------------



 



31.2. Keys. Landlord shall have the right to retain keys to the locks on the
entry doors to the Premises and all interior doors at the Premises. At
Landlord’s option, Landlord may require Tenant to obtain all keys to door locks
at the Premises from Landlord’s engineering staff or Landlord’s locksmith and to
only use Landlord’s engineering staff or Landlord’s locksmith to change locks at
the Premises. Tenant shall pay Landlord’s or its locksmith’s standard charge for
all keys and other services obtained from Landlord’s engineering staff or
locksmith.
32. Security Measures. Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Project, and Landlord shall have no liability
to Tenant due to its failure to provide such services. Tenant assumes all
responsibility for the protection of Tenant, its agents, employees, contractors
and invitees and the property of Tenant and of Tenant’s agents, employees,
contractors and invitees from acts of third parties. Nothing herein contained
shall prevent Landlord, at Landlord’s sole option, from implementing security
measures for the Project or any part thereof, in which event Tenant shall
participate in such security measures and the cost thereof shall be included
within the definition of Operating Expenses, and Landlord shall have no
liability to Tenant and its agents, employees, contractors and invitees arising
out of Landlord’s negligent provision of security measures. Landlord shall have
the right, but not the obligation, to require all persons entering or leaving
the Project to identify themselves to a security guard and to reasonably
establish that such person should be permitted access to the Project.
33. Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights and dedications that Landlord deems reasonably
necessary or desirable, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of or access to the
Premises by Tenant. Tenant shall sign any of the aforementioned documents within
thirty (30) days after Landlord’s request and Tenant’s failure to do so shall
constitute a material default by Tenant. The obstruction of Tenant’s view, air,
or light by any structure erected in the vicinity of the Project, whether by
Landlord or third parties, shall in no way affect this Lease or impose any
liability upon Landlord.
34. Transportation Management. Tenant shall fully comply at its sole expense
with all present or future programs implemented or required by any governmental
or quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Project or the metropolitan area in
which the Project is located.
35. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.
36. Time of Essence. Time is of the essence with respect to each of the
obligations to be performed by Tenant and Landlord under this Lease.
37. Definition of Additional Rent. All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant’s Share of Operating Expenses, Tenant’s Share of Real Property
Taxes, parking charges, late charges and charges for after hours HVAC shall be
deemed to be rent.
38. Incorporation of Prior Agreements. This Lease and the attachments listed in
Section 1.16 contain all agreements of the parties with respect to the lease of
the Premises and any other matter mentioned herein. No prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective.
Except as otherwise stated in this Lease, Tenant hereby acknowledges that no
real estate broker nor Landlord or any employee or agents of any of said persons
has made any oral or written warranties or representations to Tenant concerning
the condition or use by Tenant of the Premises or the Project or concerning any
other matter addressed by this Lease.
39. Amendments. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.
40. Notices. Subject to the requirements of Section 26.6 of this Lease, all
notices required or permitted by this Lease shall be in writing and may be
delivered (a) in person (by hand, by messenger or by courier service), (b) by
U.S. Postal Service regular mail, (c) by U.S. Postal Service certified mail,
return receipt requested, (d) by U.S. Postal Service Express Mail, Federal
Express or other overnight courier, or (e) by facsimile transmission, and shall
be deemed sufficiently given if served in a manner specified in this Section 40.
Any notice permitted or required hereunder, and any notice to pay rent or quit
or similar notice, shall be deemed personally delivered to Tenant on the date
the notice is personally delivered to any employee of Tenant at the Premises.
The addresses set forth in Section 1.17 of this Lease shall be the address of
each party for notice purposes. Landlord or Tenant may by written notice to the
other specify a different address for notices purposes, except that upon
Tenant’s taking possession of the Premises, the Premises shall constitute
Tenant’s address for the purpose of mailing or delivering notices to Tenant. A
copy of all notices required or permitted to be given to Landlord hereunder
shall be concurrently transmitted to such party or parties at such addresses as
Landlord may from time to time hereinafter designate by written notice to
Tenant. Any notice sent by regular mail or by certified mail, return receipt
requested, shall be deemed given three (3) days after deposited with the U.S.
Postal Service. Notices delivered by U.S. Express Mail, Federal Express or other
courier shall be deemed given on the date delivered by the carrier to the
appropriate party’s address for notice purposes. If any notice is transmitted by
facsimile transmission, the notice shall be deemed delivered upon telephone
confirmation of receipt of the transmission thereof at the appropriate party’s
address for notice purposes. A copy of all notices delivered to a party by
facsimile transmission shall also be mailed to the party on the date the
facsimile transmission is completed. If notice is received on Saturday, Sunday
or a legal holiday, it shall be deemed received on the next business day.
Nothing contained herein shall be construed to limit Landlord’s right to serve
any notice to pay rent or quit or similar notice by any method permitted by
applicable law, and any such notice shall be effective if served in accordance
with any method permitted by applicable law whether or not the requirements of
this Section have been met.
41. Waivers. No waiver by Landlord or Tenant of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Landlord or Tenant of the same or any other provision. Landlord’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Landlord’s consent to or approval of any subsequent act by Tenant. The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent. No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction. Tenant hereby waives for Tenant and all those
claiming under Tenant all rights now or hereafter existing to redeem by order or
judgment of any court or by legal process or writ, Tenant’s right of occupancy
of the Premises after any termination of this Lease.
42. Covenants. This Lease shall be construed as though the covenants contained
herein are independent and not dependent and Tenant hereby waives the benefit of
any statute to the contrary. All provisions of this Lease to be observed or
performed by Tenant are both covenants and conditions.

 

19



--------------------------------------------------------------------------------



 



43. Binding Effect; Choice of Law. Subject to any provision hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
heirs, personal representatives, successors and assigns. This Lease shall be
governed by the laws of the state in which the Project is located and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Project is located.
44. Attorneys’ Fees. If Landlord or Tenant brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, or
appeal thereon, shall be entitled to its reasonable attorneys’ fees and court
costs to be paid by the losing party as fixed by the court in the same or
separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys’ fees and all other costs and expenses incurred in the
preparation and service of notices of monetary default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such default. Landlord and Tenant agree that attorneys’ fees
incurred with respect to defaults and bankruptcy are actual pecuniary losses
within the meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any
successor statute.
45. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas.
The holding of any auction on the Premises or Common Areas in violation of this
Section 45 shall constitute a material default hereunder.
46. Signs. Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Project
without Landlord’s prior written consent, which may be given or withheld in
Landlord’s sole discretion. Landlord shall have the right to place any sign it
deems appropriate on any portion of the Project except the interior of the
Premises. Any sign Landlord permits Tenant to place upon the Premises shall be
maintained by Tenant, at Tenant’s sole expense. If Landlord permits Tenant to
include its name in the Building’s directory, the cost of placing Tenant’s name
in the directory and the cost of any subsequent modifications thereto shall be
paid by Tenant, at Tenant’s sole expense.
See Addendum Paragraph 4
47. Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.
48. Quiet Possession. Subject to the other terms and conditions of this Lease,
and the rights of any lender, and provided Tenant is not in default hereunder,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.
49. Authority. If Tenant is a corporation, trust, general or limited
partnership, or other entity, Tenant, and each individual executing this Lease
on behalf of such entity, represents and warrants that such individual is duly
authorized to execute and deliver this Lease on behalf of said entity, that said
entity is duly authorized to enter into this Lease, and that this Lease is
enforceable against said entity in accordance with its terms. If Tenant is a
corporation, trust or partnership, Tenant shall deliver to Landlord upon demand
evidence of such authority satisfactory to Landlord.
50. Conflict. Except as otherwise provided herein to the contrary, any conflict
between the printed provisions, exhibits, addenda or riders of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.
51. Multiple Parties. If more than one person or entity is named as Tenant
herein, the obligations of Tenant shall be the joint and several responsibility
of all persons or entities named herein as Tenant. Service of a notice in
accordance with Section 40 on one Tenant shall be deemed service of notice on
all Tenants.
52. Interpretation. This Lease shall be interpreted as if it was prepared by
both parties and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord. The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease. As used in this Lease the words tenant and landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender. Notwithstanding anything to the
contrary contained in this Lease, if the Term of the Lease has not commenced
within twenty-one (21) years after the date of this Lease, this Lease shall
automatically terminate on the twenty-first (21st) anniversary of such date. The
sole purpose of this provision is to avoid any interpretation of this Lease as a
violation of the Rule Against Perpetuities, or any other rule of law or equity
concerning restraints on alienation.
53. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant. Landlord shall have the
right to record a memorandum of this Lease, and Tenant shall execute,
acknowledge and deliver to Landlord for recording any memorandum prepared by
Landlord.
54. Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.
55. Rules and Regulations. Tenant agrees to abide by and conform to the Rules
and to cause its employees, suppliers, customers and invitees to so abide and
conform. Landlord shall have the right, from time to time, to reasonably modify,
amend and enforce the Rules (provided Tenant shall not be bound by any changes
in the Rules until after it has received written notice of such changes).
Notwithstanding anything to the contrary herein, in the event of any conflict
between the Rules and the terms and conditions of this Lease, the terms and
conditions of this Lease shall control. Landlord shall not be responsible to
Tenant for the failure of other persons including, but not limited to, other
tenants, their agents, employees and invitees to comply with the Rules. Landlord
shall use commercially reasonable efforts to enforce such Rules in a
non-discriminatory manner.
56. Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in its sole discretion shall determine, and
Tenant is not relying on any representation that any specific tenant or number
of tenants will occupy the Project.
57. Security Interest. In consideration of the covenants and agreements
contained herein, and as a material consideration to Landlord for entering into
this Lease, Tenant hereby unconditionally grants to Landlord a continuing
security interest in and to all personal property of Tenant located or left at
the Premises and the Security Deposit, if any, and any advance rent payment or
other deposit, now in or hereafter delivered to or coming into the possession,
custody or control of Landlord, by or for the account of Tenant, together with
any increase in profits or proceeds from such property. The security interest
granted to Landlord hereunder secures payment and performance of all obligations
of Tenant under this Lease now or hereafter arising or existing, whether direct
or indirect, absolute or contingent, or due or to become due. In the event of a
default under this Lease which is not cured within the applicable grace period,
if any, Landlord is and shall be entitled to all the rights, powers and remedies
granted a

 

20



--------------------------------------------------------------------------------



 



secured party under the State of Maryland Commercial Code and otherwise
available at law or in equity, including, but not limited to, the right to
retain as damages the personal property, Security Deposit and other funds held
by Landlord, without additional notice or demand regarding this security
interest. Tenant agrees that it will execute such other documents or instruments
as may be reasonably necessary to carry out and effectuate the purpose and terms
of this Section, or as otherwise reasonably requested by Landlord, including
without limitation, execution of a UCC-1 financing statement. Tenant’s failure
to execute such documents within ten (10) days after written demand shall
constitute a material default by Tenant hereunder and, at Landlord’s option,
Landlord shall have the right to execute such documents on behalf of Tenant as
Tenant’s attorney-in-fact. Tenant does hereby make, constitute and irrevocably
appoint Landlord as Tenant’s attorney-in-fact, and Landlord shall have the right
to execute such documents in Tenant’s name. Tenant hereby waives any rights it
may have under the State of Maryland Civil Code which are inconsistent with
Landlord’s rights under this Section. Landlord’s rights under this Section are
in addition to Landlord’s rights under Sections 5 and 13. Notwithstanding
anything to the contrary contained in Section 57 of this Lease, the security
interest granted by Tenant to Landlord shall be automatically subordinated to
the security interest, if any, granted to Tenant’s lenders in the ordinary
course of Tenant’s business. At Tenant’s request, Landlord shall execute a lien
waiver, the form of which shall be reasonably satisfactory to Landlord, waiving
Landlord’s security interest in the collateral described in any such lien waiver
(which collateral shall exclude the Improvements and any fixtures installed in
the Premises).
58. Security for Performance of Tenant’s Obligations. Notwithstanding any
Security Deposit held by Landlord pursuant to Section 5 and any security
interest held by Landlord pursuant to Section 57, Tenant hereby agrees that in
the event of a default by Tenant, Landlord shall be entitled to seek and obtain
a writ of attachment and/or a temporary protective order and Tenant hereby
waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of the State of Maryland Code of Civil
Procedure or any other related statute or rule.
59. Financial Statements. From time to time, at any time (i) in connection with
a potential refinance or disposition of the Project by Landlord, or (ii) if
there is default under the Lease, but otherwise not more than once in any twelve
(12) month period during the Term, at Landlord’s request, Tenant shall cause the
following financial information to be delivered to Landlord, at Tenant’s sole
cost and expense, upon not less than ten (10) days’ advance written notice from
Landlord: (a) a current financial statement for Tenant and Tenant’s financial
statements for the previous two accounting years, (b) a current financial
statement for any guarantor(s) of this Lease and the guarantor’s financial
statements for the previous two accounting years and (c) such other financial
information pertaining to Tenant or any guarantor as Landlord or any lender or
purchaser of Landlord may reasonably request. All financial statements shall be
prepared in accordance with generally accepted accounting principals
consistently applied and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. Tenant hereby authorizes
Landlord, from time to time, without notice to Tenant, to obtain a credit report
or credit history on Tenant form any credit reporting company.
60. Attachments. The items listed in Section 1.16 are a part of this Lease and
are incorporated herein by this reference.
61. Confidentiality. Tenant acknowledges and agrees that the terms of this Lease
are confidential and constitute propriety information of Landlord. Disclosure of
the terms hereof could adversely affect the ability of Landlord to negotiate
other leases with respect to the Project and may impair Landlord’s relationship
with other tenants of the Project. Landlord however acknowledges that Tenant is
a publicly-traded company and as such has financial disclosure requirements
mandated by Generally Accepted Accounting Principles and/or the Securities
Exchange Commission, for instance, but not limited to, the requirement to
disclose future non-cancellable lease commitments. Accordingly Landlord hereby
consents to Tenant’s compliance with such disclosure requirements. Tenant agrees
that for all other reasons, it and its partners, officers, directors, employees,
brokers, and attorneys, if any, shall not disclose the terms and conditions of
this Lease to any other person or entity without the prior written consent of
Landlord which may be given or withheld by Landlord, in Landlord’s sole
discretion. It is understood and agreed that damages alone would be an
inadequate remedy for the breach of this provision by Tenant, and Landlord shall
also have the right to seek specific performance of this provision and to seek
injunctive relief to prevent its breach or continued breach.
62. OFAC Certification.
62.1. Tenant certifies that: (i) it is not acting, directly or indirectly, for
or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(ii) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.
62.2. Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from
and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.
63. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.
[SIGNATURES ON NEXT PAGE]

 

21



--------------------------------------------------------------------------------



 



LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED
ORIGINAL OF THIS LEASE TO TENANT.

                          LANDLORD     TENANT
 
                        THE REALTY ASSOCIATES FUND V, L.P.,
a Delaware limited partnership   REGENERX BIOPHARMACEUTICALS, INC.,
a Delaware corporation
 
                        By:  Realty Associates Fund V LLC, a Massachusetts
limited liability company, general partner        
 
                            By:  Realty Associates Advisors LLC, a   By:   /s/
C. Neil Lyons         Delaware limited liability company, manager        
 
                      C. Neil Lyons
 
                                By:  Realty Associates Advisors Trust, a
Massachusetts business trust, manager       (Print Name)
 
                       
 
          By:    /s/ Christopher J. Good   Its:   Chief Financial Officer
 
                     
 
              Regional Director       (Print Title)

 

22



--------------------------------------------------------------------------------



 



ADDENDUM
THIS ADDENDUM (the “Addendum”) is attached to the Lease dated as of December 10,
2009 by and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited
partnership (“Landlord”) and REGENERX BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”) and incorporated herein by reference thereto. To the
extent that there are any conflicts between the provisions of the Lease and the
provisions of this Addendum, the provisions of this Addendum shall supersede the
conflicting provisions of the Lease.
1. Security Deposit. Section 5 of the Lease is hereby amended by adding the
following at the end of Section 5:
“Notwithstanding anything to the contrary contained in Sections 1.10 or 5 above,
provided Tenant has not been in default under the Lease at any time during the
Term of the Lease beyond the expiration of any applicable notice and cure
period, then the Security Deposit shall be reduced in accordance with the
following schedule:

                  Date of Reduction   Reduction Amount     New Face Amount  
1st day of the 13th month of the Term of the Lease
  $ 5,751.67     $ 11,503.34  
1st day of the 24th month of the Term of this Lease
  $ 5,751.67     $ 5,751.67  

The remaining Five Thousand Seven Hundred Fifty-One and 67/100 Dollars
($5,751.67) shall be held as the Security Deposit during the Term of the Lease,
including any renewals or extensions thereof. If Tenant is in default beyond the
expiration of any applicable notice and cure period prescribed under the Lease
at anytime during the Term of this Lease, then Tenant’s right thereafter to
reduce the amount of the Security Deposit set forth hereinabove shall no longer
apply and shall become null and void and of no further force and effect.”
2. Tenant Improvements. Landlord shall, at Landlord’s sole cost and expense, on
a one-time basis using Building standard materials and finishes, (i) repaint the
painted wall surfaces in the Premises with one (1) coat of the paint,
(ii) recarpet the carpeted portions of the Premises, (iii) install a new glass
suite entry door, and (iv) lay insulation across the top of the partitions for
the far right office only (collectively, the “Improvements”). Landlord and
Tenant shall mutually agree upon the paint color and carpet selection. Except as
expressly provided in this Paragraph 1, Landlord shall have no obligation to
construct any tenant improvements to the Premises on behalf of Tenant during the
Term.
3. Option to Renew.
a. Subject to the provisions of Section 26, and provided that Tenant is not in
default beyond any applicable cure period at the time of Tenant’s exercise of
the Option (as defined hereinafter) or at the commencement of the extended term,
Tenant shall have one (1) three (3) year Option to renew this Lease (the
“Option”). Tenant shall provide to Landlord on a date which is prior to the date
that the Option period would commence (if exercised) by at least two hundred
seventy (270) days and not more than three hundred sixty five (365) days, a
written notice of the exercise of the Option to extend the Lease for the
additional Option term, time being of the essence. Such notice shall be given in
accordance with Section 40 of the Lease, as modified by Section 26. If
notification of the exercise of the Option is not so given and received, all
Options granted hereunder shall automatically expire. Base Rental applicable to
the Premises for the Option term shall be equal to the “Fair Market Rental” as
hereinafter defined. Tenant’s Base Year shall be revised and reset to be the
calendar year in which the Option Term commences. All other terms and conditions
of the Lease shall remain the same, except that upon exercise of the Option,
Tenant shall have no further Options to renew this Lease.
b. If the Tenant exercises the Option, the Landlord shall determine the Fair
Market Rental by using its good faith judgment. Landlord shall provide Tenant
with written notice of such amount within fifteen (15) days after Tenant
exercises its Option. Tenant shall have fifteen (15) days (“Tenant’s Review
Period”) after receipt of Landlord’s notice of the new base rent within which to
accept such rental. In the event Tenant fails to accept in writing such rental
proposal by Landlord, then such proposal shall be deemed rejected and Landlord
and Tenant shall attempt to agree upon such Fair Market Rental, using their best
good faith efforts. If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Tenant’s Review Period (“Outside Agreement Date”)
then the parties shall each within ten (10) days following the Outside Agreement
Date appoint a real estate broker who shall be licensed in the State of Maryland
and who specializes in the field of commercial office space leasing in the
Rockville, Maryland market, has at least five (5) years of experience and is
recognized within the field as being reputable and ethical. If one party does
not timely appoint a broker, then the broker appointed by the other party shall
promptly appoint a broker for such party. Such two individuals shall each
determine within ten (10) days after their appointment such base rent. If such
individuals do not agree on Fair Market Rental, then the two individuals shall,
within five (5) days, render separate written reports of their determinations
and together appoint a third similarly qualified individual having the
qualifications described above. If the two brokers are unable to agree upon a
third broker, the third broker shall be appointed by the President of the
Montgomery County Board of Realtors. In the event the Montgomery County Board of
Realtors is no longer in existence, the third broker shall be appointed by the
President of its successor organization. If no successor organization is in
existence, the third broker shall be appointed by the Chief Judge of the Circuit
Court of Montgomery County, Maryland. The third individual shall within ten
(10) days after his or her appointment make a determination of such Fair Market
Rental. The third individual shall determine which of the determinations of the
first two individuals is closest to his own and the determination that is
closest shall be final and binding upon the parties, and such determination may
be enforced in any court of competent jurisdiction. Landlord and Tenant shall
each bear the cost of its broker and shall share equally the cost of the third
broker. Upon determination of the base rent payable pursuant to this Section,
the parties shall promptly execute an amendment to this Lease stating the rent
so determined.
c. The term “Fair Market Rental” shall mean the annual amount per rentable
square foot that a willing, comparable renewal tenant would pay and a willing,
comparable landlord of a similar office building would accept at arm’s length
for similar space, giving appropriate consideration to the following matters:
(i) annual rental rates per rentable square foot; (ii) the type of escalation
clauses (including, without limitation, operating expenses, real estate taxes,
and CPI) and the extent of liability under the escalation clauses (i.e., whether
determined on a “net lease” basis or by increases over a particular base year or
base dollar amount); (iii) rent abatement provisions reflecting free rent and/or
no rent during the lease term; (iv) length of lease term; (v) size and location
of premises being leased; (vi) the value of the tenant improvements; and
(vii) other generally applicable terms and conditions of tenancy for similar
space; provided, however, Tenant shall not be entitled to any tenant improvement
or refurbishment allowance. The Fair Market Rental may also designate periodic
rental increases, a new Base Year and similar economic adjustments. The Fair
Market Rental shall be the Fair Market Rental in effect as of the beginning of
the Option period, even though the determination may be made in advance of that
date, and the parties may use recent trends in rental rates in determining the
proper Fair Market Rental as of the beginning of the Option period.
4. Signs. Notwithstanding anything to the contrary set forth in Section 46 of
the Lease, Landlord will provide, at Landlord’s sole cost and expense, suite
entry signage and Building lobby directory signage. The design, size, location
and materials of such signage shall be in accordance with Landlord’s standard
Building signage package. The cost of any changes in the Building standard
graphics on the door to the Premises or the Building directory following their
initial installation are subject to Landlord’s approval and shall be paid by
Tenant, at Tenant’s sole cost and expense.

 

Add-1



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
FLOOR PLAN

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
VERIFICATION LETTER
REGENERX BIOPHARMACEUTICALS, INC., a Delaware corporation (“Tenant”) hereby
certifies that it has entered into a lease with THE REALTY ASSOCIATES FUND V,
L.P., a Delaware limited partnership (“Landlord”) and verifies the following
information as of the                      day of
                                         , 20  _____:

     
Number of Rentable Square Feet in Premises:
                                                                               
 
   
Commencement Date:
                                                                               
 
   
Lease Termination Date:
                                                                               
 
   
Tenant’s Share:
                                                                               
 
   
Initial Base Rent:
                                                                               
 
   
Billing Address for Tenant:
                                                                               
 
   
 
                                                                               
 
   
 
                                                                               
 
   
Attention:
                                                                               
 
   
Telephone Number:
                                                                               
 
   
Federal Tax I.D. No.:
                                                                               

Tenant acknowledges and agrees that all tenant improvements Landlord is
obligated to make to the Premises, if any, have been completed and that Tenant
has accepted possession of the Premises and that as of the date hereof, there
exist no offsets or defenses to the obligations of Tenant under the Lease.
Tenant acknowledges that it has inspected the Premises and found them suitable
for Tenant’s intended commercial purposes.

              TENANT
 
            REGENERX BIOPHARMACEUTICALS, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
       
 
       
 
      (print name)
 
       
 
  Its:    
 
       
 
       
 
       
 
      (print title)

ACKNOWLEDGED AND AGREED TO:
LANDLORD

                      THE REALTY ASSOCIATES FUND V, L.P.,     a Delaware limited
partnership    
 
                    By:   Realty Associates Fund V LLC, a Massachusetts limited
liability company, general partner    
 
                        By:   Realty Associates Advisors LLC, a Delaware limited
liability company, manager    
 
                            By:   Realty Associates Advisors Trust, a
Massachusetts business trust, manager    
 
                   
 
          By:        
 
             
 
[Officer]    

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES AND REGULATIONS
GENERAL RULES
Tenant shall faithfully observe and comply with the following Rules and
Regulations.
1. Tenant shall not alter any locks or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.
2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises. Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.
3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Project except during the Project’s normal hours of business as
defined in Section 11.4 of the Lease. Tenant, its employees and agents must be
sure that the doors to the Project are securely closed and locked when leaving
the Premises if it is after the normal hours of business of the Project. Tenant,
its employees, agents or any other persons entering or leaving the Project at
any time when it is so locked, or any time when it is considered to be after
normal business hours for the Project, may be required to sign the Project
register. Access to the Project may be refused unless the person seeking access
has proper identification or has a previously received authorization for access
to the Project. Landlord and its agents shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Project during
the continuance thereof by any means it deems appropriate for the safety and
protection of life and property.
4. No furniture, freight or equipment of any kind shall be brought into the
Project without Landlord’s prior authorization. All moving activity into or out
of the Project shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Project and also the times and manner of moving the same in and
out of the Project. Safes and other heavy objects shall, if considered necessary
by Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight, and Tenant shall be solely responsible for the cost of
installing all supports. Landlord will not be responsible for loss of or damage
to any such safe or property in any case. Any damage to any part of the Project,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.
5. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.
6. Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents to prevent the same. Tenant, its
employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises. Smoking shall not be permitted in the Common Areas.
7. The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or agents, shall have caused it.
8. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.
9. Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or material. Tenant
shall not bring into or keep within the Premises or the Project any animals
(except for animals used by the handicapped or disabled), birds, bicycles or
other vehicles.
10. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise interfere in any way with the use of the Project by other tenants.
11. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.
12. Landlord shall have the right to approve where and how telephone wires are
to be introduced to the Premises. No boring or cutting for wires shall be
allowed without the consent of Landlord. The location of telephone call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord. Tenant shall not mark, drive nails or screws, or drill
into the partitions, woodwork or plaster contained in the Premises or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent. Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Project.
Tenant shall not interfere with broadcasting or reception from or in the Project
or elsewhere.
13. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
14. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Project’s heating and air conditioning system, and shall refrain from attempting
to adjust any controls. Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.

 

C-1



--------------------------------------------------------------------------------



 



15. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
16. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
17. No awnings or other projection shall be attached to the outside walls or
windows of the Project by Tenant. No curtains, blinds, shades or screens shall
be attached to or hung in any window or door of the Premises without the prior
written consent of Landlord. All electrical ceiling fixtures hung in the
Premises must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord. Tenant shall abide by Landlord’s regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises. The skylights, windows, and doors that reflect or admit light and
air into the halls, passageways or other public places in the Project shall not
be covered or obstructed by Tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills.
18. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to in
writing by Landlord. Except with the prior written consent of Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Project for the purpose of cleaning same. Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord. Janitor service shall
include ordinary dusting and cleaning by the janitor assigned to such work and
shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture and other special services. Window cleaning shall be done
only by Landlord at reasonable intervals and as Landlord deems necessary.
PARKING RULES
1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called “Permitted Size Vehicles”.
2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.
3. If applicable, parking stickers or identification devices shall be the
property of Landlord and shall be returned to Landlord by the holder thereof
upon termination of the holder’s parking privileges. Tenant will pay such
replacement charges as is reasonably established by Landlord for the loss of
such devices. Loss or theft of parking identification stickers or devices from
automobiles must be reported to the parking operator immediately. Any parking
identification stickers or devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.
4. Landlord reserves the right to relocate all or a part of parking spaces from
floor to floor, within one floor, and/or to reasonably adjacent off site
locations(s), and to allocate them between compact and standard size and tandem
spaces, as long as the same complies with applicable laws, ordinances and
regulations.
5. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking area.
6. Validation of visitor parking, if established, will be permissible only by
such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord’s sole discretion.
7. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
8. Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements. Garage managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations. Landlord reserves the
right to terminate parking rights for any person or entity that willfully
refuses to comply with these rules and regulations.
9. Every driver is required to park his own car. Where there are tandem spaces,
the first car shall pull all the way to the front of the space leaving room for
a second car to park behind the first car. The driver parking behind the first
car must leave his key with the parking attendant. Failure to do so shall
subject the driver of the second car to a Fifty Dollar ($50.00) fine. Refusal of
the driver to leave his key when parking in a tandem space shall be cause for
termination of the right to park in the parking facilities. The parking
operator, or his employees or agents, shall be authorized to move cars that are
parked in tandem should it be necessary for the operation of the garage. Tenant
agrees that all responsibility for damage to cars or the theft of or from cars
is assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.
10. No vehicles shall be parked on the parking surface overnight. The parking
surface shall only be used for daily parking and no vehicle or other property
shall be stored in a parking space.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein. Landlord may waive any one or more of these Rules
and Regulations for the benefit of any particular tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Project. Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition of its occupancy of the Premises.

 

C-2